Exhibit 10(b)    

Execution Copy    


CREDIT AGREEMENT


DATED AS OF

MARCH 8, 2004


AMONG


PEOPLES ENERGY CORPORATION,

THE FINANCIAL INSTITUTIONS PARTY HERETO


AND


ABN AMRO BANK N.V.
as Agent

ABN AMRO INCORPORATED

as Arranger and Bookrunner






--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

SECTION 1.

DEFINITIONS; INTERPRETATION.

1

Section 1.1

Definitions.

1

Section 1.2

Interpretation.

8

SECTION 2.

THE REVOLVING CREDIT.

9

Section 2.1

The Loan Commitment.

9

Section 2.2

[Reserved].

9

Section 2.3

Applicable Interest Rates.

9

Section 2.4

Minimum Borrowing Amounts.

11

Section 2.5

Manner of Borrowing Loans and Designating Interest

11

Section 2.6

Interest Periods.

12

Section 2.7

Maturity of Loans.

13

Section 2.8

Prepayments.

13

Section 2.9

Default Rate.

14

Section 2.10

Evidence of Debt

14

Section 2.11

Funding Indemnity.

15

Section 2.12

Revolving Credit Commitment Terminations.

15

Section 2.13

Regulation D Compensation.

15

Section 2.14

Arbitrage Compensation.

16

SECTION 3.

FEES.

16

Section 3.1

Fees.

16

Section 3.2

Replacement of Banks.

16

SECTION 4.

PLACE AND APPLICATION OF PAYMENTS.

17

Section 4.1

Place and Application of Payments.

17

SECTION 5.

REPRESENTATIONS AND WARRANTIES.

17

Section 5.1

Corporate Organization and Authority.

17

Section 5.2

Subsidiaries.

18

Section 5.3

Corporate Authority and Validity of Obligations.

18

Section 5.4

Financial Statements.

18

Section 5.5

No Litigation; No Labor Controversies.

18

Section 5.6

Taxes.

19

Section 5.7

Approvals.

19

Section 5.8

ERISA.

19

Section 5.9

Government Regulation.

19

Section 5.10

Margin Stock; Proceeds.

19

Section 5.11

Licenses and Authorizations; Compliance with Laws.

20

Section 5.12

Ownership of Property; Liens.

20

Section 5.13

No Burdensome Restrictions; Compliance with Agreements.

20

Section 5.14

Full Disclosure.

21

SECTION 6.

CONDITIONS PRECEDENT.

21

Section 6.1

Initial Credit Event.

21

Section 6.2

All Credit Events.

22

SECTION 7.

COVENANTS.

22

Section 7.1

Corporate Existence; Subsidiaries.

22

Section 7.2

Maintenance.

22

Section 7.3

Taxes.

22

Section 7.4

ERISA.

23

Section 7.5

Insurance.

23

Section 7.6

Financial Reports and Other Information.

23

Section 7.7

Bank Inspection Rights.

24

Section 7.8

[Reserved].

24

Section 7.9

Liens.

24

Section 7.10

Regulation U; Proceeds.

26

Section 7.11

Sales and Leasebacks.

26

Section 7.12

Mergers, Consolidations and Sales of Assets.

27

Section 7.13

Use of Property and Facilities; Environmental

 

 

and Health and Safety Laws.

27

Section 7.14

Guaranties.

28

Section 7.15

Restrictions on Indebtedness.

28

Section 7.16

[Reserved].

28

Section 7.17

Capital Ratio.

28

Section 7.18

[Reserved]

28

Section 7.19

[Reserved]

28

Section 7.20

[Reserved]

28

Section 7.21

[Reserved]

28

Section 7.22

Transactions with Affiliates.

28

Section 7.23

Compliance with Laws.

29

SECTION 8.

EVENTS OF DEFAULT AND REMEDIES.

29

Section 8.1

Events of Default.

29

Section 8.2

Non-Bankruptcy Defaults.

31

Section 8.3

Bankruptcy Defaults.

31

Section 8.4

[Intentionally Omitted].

31

Section 8.5

Expenses.

31

SECTION 9.

CHANGE IN CIRCUMSTANCES.

31

Section 9.1

Change of Law.

31

Section 9.2

Unavailability of Deposits or Inability to Ascertain,

 

 

or Inadequacy of, LIBOR.

32

Section 9.3

Increased Cost and Reduced Return.

32

Section 9.4

Lending Offices.

33

Section 9.5

Discretion of Bank as to Manner of Funding.

34

SECTION 10.

THE AGENT.

34

Section 10.1

Appointment and Authorization of Agent.

34

Section 10.2

Agent and its Affiliates.

34

Section 10.3

Action by Agent.

34

Section 10.4

Consultation with Experts.

35

Section 10.5

Liability of Agent; Credit Decision.

35

Section 10.6

Indemnity.

35

Section 10.7

Resignation of Agent and Successor Agent.

36

SECTION 11.

MISCELLANEOUS.

36

Section 11.1

Withholding Taxes.

36

Section 11.2

No Waiver of Rights.

37

Section 11.3

Non-Business Day.

37

Section 11.4

Documentary Taxes.

37

Section 11.5

Survival of Representations.

37

Section 11.6

Survival of Indemnities.

38

Section 11.7

Set-Off.

38

Section 11.8

Notices.

38

Section 11.9

Counterparts.

39

Section 11.10

Successors and Assigns.

40

Section 11.11

[Intentionally Omitted].

40

Section 11.12

Assignments, Participations, Etc.

40

Section 11.13

Amendments.

43

Section 11.14

Headings.

43

Section 11.15

Legal Fees, Other Costs and Indemnification.

43

Section 11.16

[Reserved].

44

Section 11.17

Entire Agreement.

44

Section 11.18

Construction.

44

Section 11.19

Governing Law.

44

Section 11.20

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

44

Section 11.21

Confidentiality.

44

 



--------------------------------------------------------------------------------



CREDIT AGREEMENT

CREDIT AGREEMENT,

dated as of March 8, 2004 among Peoples Energy Corporation, an Illinois
corporation (the "Borrower"), the financial institutions from time to time party
hereto (each a "Bank," and collectively the "Banks") and ABN AMRO Bank N.V. in
its capacity as agent for the Banks hereunder (in such capacity, the "Agent").



WITNESSETH THAT:

WHEREAS,

the Borrower desires to obtain the several commitments of the Banks to make
available a three-year revolving credit facility for loans (the "Revolving
Credit"), as described herein; and



WHEREAS,

the Banks are willing to extend such commitments subject to all of the terms and
conditions hereof and on the basis of the representations and warranties
hereinafter set forth.



NOW, THEREFORE,

in consideration of the recitals set forth above and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:



SECTION 1. DEFINITIONS; INTERPRETATION.

Section 1.1 Definitions

. The following terms when used herein have the following meanings:



"Administrative Questionnaire"

means an administrative questionnaire in a form supplied by the Agent.



"Affiliate" means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, "control" (including, with their correlative
meanings, "controlled by" and "under common control with") means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly 5% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 5% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of the
Borrower or any Subsidiary shall be deemed an Affiliate of the Borrower and each
Subsidiary.

"Agent" is defined in the first paragraph of this Agreement and includes any
successor Agent pursuant to Section 10.7 hereof.

"Agreement" means this Credit Agreement, including all Exhibits and Schedules
hereto, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.



--------------------------------------------------------------------------------



"Applicable Margin" means, at any time (i) with respect to Base Rate Loans, the
Base Rate Margin and (ii) with respect to LIBOR Loans, the LIBOR Margin.

"Applicable Telerate Page" is defined in Section 2.3(b) hereof.

"Approved Fund"

means any Fund that is administered or managed by (a) a Bank, (b) an Affiliate
of a Bank or (c) an entity or an Affiliate of an entity that administers or
manages a Bank.



"Assignment and Assumption"

means an assignment and assumption entered into by a Bank and an Eligible
Assignee (with the consent of any party whose consent is required by
Section 11.12(b)), and accepted by the Agent, in substantially the form of
Exhibit D or any other form approved by the Agent.



"Authorized Representative" means those persons shown on the list of officers
provided by the Borrower pursuant to Section 6.1(e) hereof, or on any such
updated list provided by the Borrower to the Agent, or any further or different
officer of the Borrower so named by any Authorized Representative of the
Borrower in a written notice to the Agent.

"Bank" is defined in the first paragraph of this Agreement.

"Base Rate" is defined in Section 2.3(a) hereof.

"Base Rate Loan" means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.

"Base Rate Margin" means the percentage set forth in Schedule 1A hereto beside
the then applicable Credit Rating.

"Borrower" is defined in the first paragraph of this Agreement.

"Borrowing" means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period. Borrowings of Loans
are made and maintained ratably from each of the Banks according to their
Percentages. A Borrowing is "advanced" on the day Banks advance funds comprising
such Borrowing to the Borrower, is "continued" on the date a new Interest Period
for the same type of Loans commences for such Borrowing, and is "converted" when
such Borrowing is changed from one type of Loan to the other, all as requested
by the Borrower pursuant to Section 2.5(a).

"Business Day" means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in Chicago, Illinois and, if the applicable
Business Day relates to the borrowing or payment of a LIBOR Loan, on which banks
are dealing in U.S. Dollars in the interbank market in London, England.

"Capital" means, as of any date of determination thereof, without duplication,
the sum of Consolidated Net Worth plus Indebtedness.

2



--------------------------------------------------------------------------------



"Capital Lease" means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.

"Capital Ratio" means, for any fiscal quarter of the Borrower, the ratio,
rounded downwards to two decimal points, of the sum of Indebtedness for such
fiscal quarter to the sum of Capital for such fiscal quarter.

"Capitalized Lease Obligations" means, for any Person, the amount of such
Person's liabilities under Capital Leases determined at any date in accordance
with GAAP.

"Code" means the Internal Revenue Code of 1986, as amended.

"Commitment Fee Rate" means the percentage set forth on Schedule 1A hereto
beside the then applicable Credit Rating.

"Compliance Certificate" means a certificate in the form of Exhibit B hereto.

"Consolidated EBIT" means, for any period, for the Borrower and its Consolidated
Subsidiaries, (A) the sum of the amounts for such period of (i) consolidated net
income, (ii) net income taxes in respect of such period (such amount to be a
positive number in cases where net cash taxes are payable and zero in cases
where a cash refund in respect of taxes paid is due), (iii) consolidated
interest expense, and (iv) losses on sales of assets (excluding sales in the
ordinary course of business) and other extraordinary losses less (B) the amount
for such period of (i) interest income and (ii) gains on sales of assets
(excluding sales in the ordinary course of business) and other extraordinary
gains, all as determined on a consolidated basis in accordance with GAAP.

"Consolidated Net Worth" means, as of the date of any determination thereof, the
amount reflected as shareholders equity upon a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries.

"Consolidated Subsidiary" means, as to any Person, each subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated, with the
financial statements of such Person in accordance with GAAP, including
principles of consolidation.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.

"Controlled Group" means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

"Credit Documents" means this Agreement, the Notes and the Fee Letter.

"Credit Event" means the Borrowing of any Loan.

3



--------------------------------------------------------------------------------



"Credit Rating" means, at any time, the long-term senior unsecured non-credit
enhanced debt rating of the Borrower as determined by Standard & Poors' Ratings
Services and Moody's Investors Service.

"Default" means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

"EBIT" means, for any period, for the Borrower or any of its Subsidiaries, (A)
the sum of the amounts for such period of (i) net income, (ii) net income taxes
in respect of such period (such amount to be a positive number in cases where
net cash taxes are payable and zero in cases where a cash refund in respect of
taxes paid is due), (iii) interest expense, and (iv) losses on sales of assets
(excluding sales in the ordinary course of business) and other extraordinary
losses less (B) the amount for such period of (i) interest income and (ii) gains
on sales of assets (excluding sales in the ordinary course of business) and
other extraordinary gains, all as determined in accordance with GAAP.

"Effective Date" means March 8, 2004.

"Eligible Assignee"

means (a) a Bank, (b) an Affiliate of a Bank, and (c) any other Person (other
than a natural person) approved by (i) the Agent, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrower or any of the
Borrower's Affiliates or Subsidiaries.



"Environmental and Health Laws" means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
without limitation occupational safety and health standards), or the environment
or to emissions, discharges or releases of pollutants, contaminants, hazardous
or toxic substances, wastes or any other controlled or regulated substance into
the environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants contaminants, hazardous or toxic substances, wastes or any other
controlled or regulated substance or the clean-up or other remediation thereof.

"ERISA" is defined in Section 5.8 hereof.

"Event of Default" means any of the events or circumstances specified in Section
8.1 hereof.

"Existing Credit Agreements" means the Borrower's existing 364-day and 3-year
Credit Agreements, each dated as of March 10, 2003, among the Borrower, ABN AMRO
Bank N.V., as administrative agent, and the financial institutions party
thereto, as amended from time to time.

"Federal Funds Rate" means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate set forth in Section
2.3(a) hereof.

"Fee Letter" means that certain letter among the Agent and the Borrower dated
January

4



--------------------------------------------------------------------------------



23, 2004 pertaining to fees to be paid by the Borrower to the Agent for its sole
account and benefit.

"Fund"

means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.



"GAAP" means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Borrower and its Subsidiaries on a
basis consistent with the preparation of the Borrower's financial statements
furnished to the Banks as described in Section 5.4 hereof.

"Granting Bank" is defined in Section 11.12(g) hereof.

"Guarantee" means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to maintain financial covenants, or to assure the payment of
such Indebtedness by an agreement to make payments in respect of goods or
services regardless of whether delivered, or otherwise, provided, that the term
"Guarantee" shall not include endorsements for deposit or collection in the
ordinary course of business; and such term when used as a verb shall have a
correlative meaning.

"Hazardous Material" means any substance or material which is hazardous or
toxic, and includes, without limitation, (a) asbestos, polychlorinated
biphenyls, dioxins and petroleum or its by-products or derivatives (including
crude oil or any fraction thereof) and (b) any other material or substance
classified or regulated as "hazardous" or "toxic" pursuant to any Environmental
and Health Law.

"Indebtedness" means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of property or services (other than in respect of trade accounts
payable arising in the ordinary course of business, customer deposits,
provisions for rate refunds (if any), deferred fuel expenses and obligations in
respect of pensions and other post-retirement benefits and employee welfare
plans); (iii) all Capitalized Lease Obligations of such Person; (iv) all
Indebtedness of others secured by a Lien on any properties, assets or revenues
of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any Subsidiaries in other entities) to the extent
of the lesser of the value of the property subject to such Lien or the amount of
such Indebtedness; (v) all Indebtedness of others Guaranteed by such Person; and
(vi) all obligations of such Person, contingent or otherwise, in respect of any
letters or credit (whether commercial or standby) or bankers' acceptances.

"Interest Period" is defined in Section 2.6 hereof.

"Lending Office" is defined in Section 9.4 hereof.

"LIBOR" is defined in Section 2.3(b) hereof.

5



--------------------------------------------------------------------------------



"LIBOR Loan" means a Loan bearing interest prior to maturity at the rate
specified in Section 2.3(b) hereof.

"LIBOR Margin" means the percentage set forth in Schedule 1A hereto beside the
then applicable Credit Rating.

"LIBOR Reserve Percentage" is defined in Section 2.3(b) hereof.

"Lien" means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, including, but not limited to, the
security interest lien arising from a mortgage, encumbrance, pledge, conditional
sale, security agreement or trust receipt, or a lease, consignment or bailment
for security purposes. For the purposes of this definition, a Person shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, Capital Lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes, and such retention of title shall constitute a "Lien."

"Loan" is defined in Section 2.1(a) hereof and, as so defined, includes a Base
Rate Loan or LIBOR Loan, each of which is a "type" of Loan hereunder.

"Material Adverse Effect" means a material adverse effect on (i) the business,
financial position or results of operations of the Borrower or of the Borrower
and its Subsidiaries taken as a whole, (ii) the ability of the Borrower to
perform its obligations under the Credit Documents, (iii) the validity or
enforceability of the obligations of the Borrower, (iv) the rights and remedies
of the Banks or the Agent against the Borrower or (v) the timely payment of the
principal of and interest on the Loans or other amounts payable by the Borrower
hereunder.

"Material Subsidiary" means a Subsidiary of the Borrower, which meets any of the
following conditions:

(1) the book value of the Subsidiary's assets exceeds ten percent (10%) of the
book value of the assets of the Borrower and its other Subsidiaries consolidated
as of the end of the most recently completed fiscal quarter; or

(2) the Subsidiary's EBIT exceeds ten percent (10%) of Consolidated EBIT as of
the end of the most recently completed fiscal quarter and the twelve month
period ending therewith.

"Non-Recourse Indebtedness" means all Indebtedness of the Borrower or any
Consolidated Subsidiary that is non-recourse to the Borrower and any
Consolidated Subsidiary.

"Note" is defined in Section 2.10(a) hereof.

"Obligations" means all fees payable hereunder, all obligations of the Borrower
to pay principal or interest on Loans, and all other payment obligations of the
Borrower arising under or in relation to any Credit Document.

"Peoples Gas" means The Peoples Gas Light and Coke Company, an Illinois
corporation.

6



--------------------------------------------------------------------------------



"Percentage" means, for each Bank, the percentage of the Revolving Credit
Commitments represented by such Bank's Revolving Credit Commitment or, if the
Revolving Credit Commitments have been terminated, the percentage held by such
Bank of the aggregate principal amount of all outstanding Obligations.

"Person" means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.

"Plan" means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is either (i) maintained by a member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

"PBGC" is defined in Section 5.8 hereof.

"Pricing Date" is defined in Schedule 1A hereto.

"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

"Reference Banks" means ABN AMRO Bank N.V., Bank One, NA and Bank of America,
N.A. In the event that any of such Banks ceases to be a "Bank" hereunder or
fails to provide timely quotations of interests rates to the Agent as and when
required by this Agreement, then such Bank shall be replaced by a new reference
bank jointly, designated by the Agent and the Borrower.

"Required Banks" means, as of the date of determination thereof, Banks holding
at least sixty-six and two-thirds percent 66-2/3% of the Percentages.

"Revolving Credit Commitment" is defined in Section 2.1 hereof.

"SEC" means the Securities and Exchange Commission.

"SEC Reports" means all reports that are filed prior to the Effective Date by
the Borrower and its Material Subsidiaries with the SEC pursuant to Sections
13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended.

"Security" has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.

"Significant Subsidiary" means a Subsidiary of the Borrower which meets any of
the following conditions:

(1) the book value of the Subsidiary's assets exceeds twenty percent (20%) of
the book value of the assets of the Borrower and its other Subsidiaries
consolidated as of the end of

7



--------------------------------------------------------------------------------



the most recently completed fiscal quarter; or

(2) the Subsidiary's EBIT exceeds twenty percent (20%) of Consolidated EBIT as
of the end of the most recently completed fiscal quarter and the twelve month
period ending therewith.

"SPC" is defined in Section 11.12(b) hereof.

"Subsidiary" means, as to the Borrower, any corporation or other entity of which
more than fifty percent (50%) of the outstanding stock or comparable equity
interests having ordinary voting power for the election of the Board of
Directors of such corporation or similar governing body in the case of a
non-corporation (irrespective of whether or not, at the time, stock or other
equity interests of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by the Borrower or by
one or more of its Subsidiaries.

"Telerate Service" means the Moneyline Telerate.

"Termination Date" means March 8, 2007.

"Unfunded Vested Liabilities" means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.

"U.S. Dollars" and "$" each means the lawful currency of the United States of
America.

"Voting Stock" of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.

"Welfare Plan" means a "welfare plan", as defined in Section 3(l) of ERISA.

"Wholly-Owned" when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock or other equity
interests (other than directors' qualifying shares as required by law) shall be
owned by the Borrower and/or one or more of its Wholly-Owned Subsidiaries.

Section 1.2 Interpretation

. The foregoing definitions shall be equally applicable to both the singular and
plural forms of the terms defined. All references to times of day in this
Agreement shall be references to Chicago, Illinois time unless otherwise
specifically provided. Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP, to the extent
applicable, except where such principles are inconsistent with the specific
provisions of this Agreement.



8



--------------------------------------------------------------------------------



SECTION 2. THE REVOLVING CREDIT.

Section 2.1 The Loan Commitment

. Subject to the terms and conditions hereof, each Bank, by its acceptance
hereof, severally agrees to make a loan or loans (individually a "Loan" and
collectively "Loans") to the Borrower from time to time on a revolving basis in
an aggregate outstanding amount up to the amount of its revolving credit
commitment set forth on the applicable signature page hereof (such amount, as
increased or reduced pursuant to Section 2.12 or changed as a result of one or
more assignments under Section 11.12, its "Revolving Credit Commitment" and,
cumulatively for all the Banks, the "Revolving Credit Commitments") before the
Termination Date, provided that the sum of the aggregate amount of Loans at any
time outstanding shall not exceed the Revolving Credit Commitments in effect at
such time. Each Borrowing of Loans shall be made ratably from the Banks in
proportion to their respective Percentages. As provided in Section 2.5(a)
hereof, the Borrower may elect that each Borrowing of Loans be either Base Rate
Loans or LIBOR Loans. Loans may be repaid and the principal amount thereof
reborrowed before the Termination Date, subject to all the terms and conditions
hereof. The initial amount of Revolving Credit Commitments under this Agreement
equals $225,000,000.



Section 2.2 [Reserved].

Section 2.3 Applicable Interest Rates.

(a) Base Rate Loans. Each Base Rate Loan made or maintained by a Bank shall bear
interest during each Interest Period it is outstanding (computed (x) at all
times the Base Rate is based on the rate described in clause (i) of the
definition thereof, on the basis of a year of 365 or 366 days, as applicable,
and actual days elapsed or (y) at all times the Base Rate is based on the rate
described in clause (ii) of the definition thereof, on the basis of a year of
360 days and actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced, continued or created by conversion from a LIBOR
Loan until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable on the last day of its Interest Period and at maturity
(whether by acceleration or otherwise).



"Base Rate" means for any day the greater of:

the rate of interest announced by ABN AMRO Bank N.V. from time to time as its
prime rate, or equivalent, for U.S. Dollar loans as in effect on such day, with
any change in the Base Rate resulting from a change in said prime rate to be
effective as of the date of the relevant change in said prime rate; and

the sum of (x) the rate determined by the Agent to be the prevailing rate per
annum (rounded upwards, if necessary, to the nearest one hundred-thousandth of a
percentage point) at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) for the purchase at face value
of overnight Federal funds in an amount comparable to the principal amount owed
to ABN AMRO Bank N.V. for which such rate is being determined, plus (y) one-half
of one percent (0.50%).

9



--------------------------------------------------------------------------------



(b) LIBOR Loans. Each LIBOR Loan made or maintained by a Bank shall bear
interest during each Interest Period it is outstanding (computed on the basis of
a year of 360 days and actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced, continued, or created by conversion
from a Base Rate Loan until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the LIBOR
applicable for such Interest Period, payable on the last day of the Interest
Period and at maturity (whether by acceleration or otherwise), and, if the
applicable Interest Period is longer than three months, on each day occurring
every three months after the commencement of such Interest Period.

"LIBOR" means, for an Interest Period for a Borrowing of LIBOR Loans, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upwards, if necessary, to the nearest
one-sixteenth of one percent) at which deposits in U.S. Dollars in immediately
available funds are offered to each Reference Bank at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by major banks in the interbank LIBOR market for delivery on the first day of
and for a Period equal to such Interest Period in an amount equal or comparable
to the principal amount of the LIBOR Loan scheduled to be made by such Reference
Bank as part of such Borrowing.

"LIBOR Index Rate" means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one-sixteenth of one percent) for
deposits in U.S. Dollars, for delivery on the first day of and for a period
equal to such Interest Period in an amount equal or comparable to the principal
amount of the LIBOR Loan scheduled to be made by ABN AMRO Bank N.V. as part of
such Borrowing, which appears on the Applicable Telerate Page, as appropriate
for such currency, as of 11:00 a.m. (London, England time) on the day two (2)
Business Days before the commencement of such Interest Period.

"Applicable Telerate Page" means the display page designated as "Page 3750" on
the Telerate Service (or such other page as may replace such page, as
appropriate, on that service or such other service as may be nominated by the
British Bankers' Association as the information vendor for the purpose of
displaying British Bankers' Association Interest Settlement Rates for deposits
in U.S. Dollars).

"LIBOR Reserve Percentage" means for any Borrowing of LIBOR Loans from any Bank,
the daily average for the applicable Interest Period of the actual effective
rate, expressed as a decimal, at which reserves (including, without limitation,
any supplemental, marginal and emergency reserves) are maintained by such Bank
during such Interest Period pursuant to Regulation D of the Board of Governors
of the Federal Reserve System (or any successor) on "LIBOR liabilities", as
defined in such Board's Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any category of extensions of credit or other
assets that include loans by non-United States offices of any Bank to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the LIBOR Loans shall be deemed to be
"LIBOR liabilities" as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D.

10



--------------------------------------------------------------------------------



(c) Rate Determinations. The Agent shall determine each interest rate applicable
to Obligations and the amount of all Obligations, and a determination thereof by
the Agent shall be conclusive and binding except in the case of manifest error.

Section 2.4 Minimum Borrowing Amounts

. Each Borrowing of Base Rate Loans shall be in an amount not less than
$1,000,000 and in integral multiples of $500,000. Each Borrowing of LIBOR Loans
shall be in an amount not less than $2,000,000 and in integral multiples of
$1,000,000.



Section 2.5 Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans

. (a) Notice to the Agent. The Borrower shall give notice to the Agent by no
later than 10:00 a.m. (Chicago time) (i) at least three (3) Business Days before
the date on which the Borrower requests the Banks to advance a Borrowing of
LIBOR Loans and (ii) at least one (1) Business Day before the date on which the
Borrower requests the Banks to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 2.4's minimum amount requirement for each
outstanding Borrowing, a portion thereof, as follows: (i) if such Borrowing is
of LIBOR Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as LIBOR Loans for an
Interest Period or Interest Periods specified by the Borrower or convert part or
all of such Borrowing into Base Rate Loans, (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into LIBOR Loans for an Interest Period or Interest Periods specified
by the Borrower. The Borrower shall give all such notices requesting, the
advance, continuation, or conversion of a Borrowing to the Agent by telephone or
facsimile (which notice shall be irrevocable once given and, if by telephone,
shall be promptly confirmed in writing). Notices of the continuation of a
Borrowing of LIBOR Loans for an additional Interest Period or of the conversion
of part or all of a Borrowing of LIBOR Loans into Base Rate Loans or of Base
Rate Loans into LIBOR Loans must be given by no later than 10:00 a.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation, or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued,
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of LIBOR Loans, the Interest
Period applicable thereto. The Borrower agrees that the Agent may rely on any
such telephonic or facsimile notice given by any person it in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Agent has acted
in reliance thereon. There may be no more than fifteen different Interest
Periods in effect at any one time, provided that for purposes of determining the
number of Interest Periods in effect at any one time, all Base Rate Loans shall
be deemed to have one and the same Interest Period.



(b) Notice to the Banks. The Agent shall give prompt telephonic or facsimile
notice to each Bank of any notice from the Borrower received pursuant to Section
2.5(a) above. The Agent shall give notice to the Borrower and each Bank by like
means of the interest rate applicable to each Borrowing of LIBOR Loans.

11



--------------------------------------------------------------------------------



(c) Borrower's Failure to Notify. Any outstanding Borrowing of Base Rate Loans
shall, subject to Section 6.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Agent within the period required by Section
2.5(a) that it intends to convert such Borrowing into a Borrowing of LIBOR Loans
or notifies the Agent within the period required by Section 2.8(a) that it
intends to prepay such Borrowing. If the Borrower fails to give notice pursuant
to Section 2.5(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of LIBOR Loans before the last day of its then
current Interest Period within the period required by Section 2.5(a) and has not
notified the Agent within the period required by Section 2.8(a) that it intends
to prepay such Borrowing, such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans, subject to Section 6.2 hereof. The Agent shall
promptly notify the Banks of the Borrower's failure to so give a notice under
Section 2.5(a).

(d) Disbursement of Loans. Not later than 11:00 a.m. (Chicago time) on the date
of any requested advance of a new Borrowing of LIBOR Loans, and not later than
12:00 noon (Chicago time) on the date of any requested advance of a new
Borrowing of Base Rate Loans, subject to Section 6 hereof, each Bank shall make
available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Agent in Chicago, Illinois. The Agent
shall make available to the Borrower Loans at the Agent's principal office in
Chicago, Illinois or such other office as the Agent has previously agreed in
writing to with the Borrower, in each case in the type of funds received by the
Agent from the Banks.

(e) Agent Reliance on Bank Funding. Unless the Agent shall have been notified by
a Bank before the date on which such Bank is scheduled to make payment to the
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Bank does not intend to make such payment, the Agent may assume that
such Bank has made such payment when due and the Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Bank and, if any Bank has not in fact
made such payment to the Agent, such Bank shall, on demand, pay to the Agent the
amount made available to the Borrower attributable to such Bank together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the Borrower and ending on (but excluding) the
date such Bank pays such amount to the Agent at a rate per annum equal to the
Federal Funds Rate. If such amount is not received from such Bank by the Agent
immediately upon demand, the Borrower will, on demand, repay to the Agent the
proceeds of the Loan attributable to such Bank with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, provided
that such a repayment by the Borrower shall not be subject to Section 2.11
hereof.

Section 2.6 Interest Periods

. As provided in Section 2.5(a) hereof, at the time of each request to advance,
continue, or create by conversion a Borrowing of LIBOR Loans, the Borrower shall
select an Interest Period applicable to such Loans from among the available
options. The term "Interest Period" means the period commencing on the date a
Borrowing of Loans is advanced, continued, or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last Business Day of the calendar
quarter in which such Borrowing is advanced, continued, or created by conversion
(or on the last day of the following calendar quarter if such Loan is advanced,
continued or created by conversion on the last Business Day of a calendar



12



--------------------------------------------------------------------------------



quarter), and (b) in the case of LIBOR Loans, 1, 2, 3, or 6 months thereafter;
provided, however, that:

(a) any Interest Period for a Borrowing of Base Rate Loans that otherwise would
end after the Termination Date shall end on the Termination Date;

(b) for any Borrowing of LIBOR Loans, the Borrower may not select an Interest
Period that extends beyond the Termination Date;

(c) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of LIBOR Loans to occur in
the following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

(d) for purposes of determining an Interest Period for a Borrowing of LIBOR
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

Section 2.7 Maturity of Loans

. Unless an earlier maturity is provided for hereunder (whether by acceleration
or otherwise), each Loan shall mature and become due and payable by the Borrower
on the Termination Date.



Section 2.8 Prepayments

. (a) The Borrower may prepay without premium or penalty and in whole or in part
(but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in an
amount not less than $5,000,000 and integral multiples of $1,000,000 in excess
thereof, (ii) if such Borrowing is of LIBOR Loans, in an amount not less than
$5,000,000 and integral multiples of $1,000,000 in excess thereof and (iii) in
an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.4 hereof remains outstanding) any Borrowing of LIBOR Loans upon three
Business Days' prior notice to the Agent or, in the case of a Borrowing of Base
Rate Loans, notice delivered to the Agent no later than 10:00 a.m. (Chicago
time) on the date of prepayment, such prepayment to be made by the payment of
the principal amount to be prepaid and accrued interest thereon to the date
fixed for prepayment. In the case of LIBOR Loans, any amounts owing under
Section 2.11 hereof as a result of such prepayment shall be paid
contemporaneously with such prepayment. The Agent will promptly advise each Bank
of any such prepayment notice it receives from the Borrower. Any amount paid or
prepaid before the Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.



(b) At any time that the Borrower becomes aware, or should have become aware
(pursuant to Borrower's ordinary business practices) that the aggregate amount
of outstanding Loans shall at any time for any reason exceed the Revolving
Credit Commitments then in effect, the Borrower shall, immediately notify the
Agent of this determination. Within two (2) Business Days of the delivery of the
notice described in the preceding sentence, the Borrower shall,

13



--------------------------------------------------------------------------------



without further notice or demand, pay the amount of such excess to the Agent for
the ratable benefit of the Banks as a prepayment of the Loans. Each such
prepayment shall be accompanied by a payment of all accrued and unpaid interest
on the Loans prepaid and shall be subject to Section 2.11.

Section 2.9 Default Rate

. If any payment of principal on any Loan or other Obligation is not made when
due (whether by acceleration or otherwise), such Loan shall bear interest
(computed on the basis of a year of 360 days and actual days elapsed or, if
based on the rate described in clause (i) of the definition of Base Rate, on the
basis of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed) from the date such payment was due until paid in full, payable on
demand, at a rate per annum equal to:



(a) for any Base Rate Loan or Obligation other than a LIBOR Loan, the sum of two
percent (2%) plus the Applicable Margin plus the Base Rate from time to time in
effect; and

(b) for any LIBOR Loan, the sum of two percent (2%) plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of two
percent (2%) plus the Applicable Margin plus the Base Rate from time to time in
effect.

Section 2.10 Evidence of Debt.

(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan owing to such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time hereunder
in respect of Loans. The Borrower agrees that upon notice by any Bank to the
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Bank to evidence (whether for purposes
of pledge, enforcement or otherwise) the Loans owing to, or to be made by, such
Bank under the Credit Documents, the Borrower shall promptly execute and deliver
to such Bank a promissory note in the form of Exhibit A hereto (each such
promissory note is hereinafter referred to as a "Note" and collectively such
promissory notes are referred to as the "Notes").



(b) The Register maintained by the Agent pursuant to Section 11.12(c) shall
include a control account, and a subsidiary account for each Bank, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the type of Loan comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Bank's share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Bank in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Bank and, in the case of such account or
accounts, such Bank, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Bank to make an entry, or any
finding that an entry

14



--------------------------------------------------------------------------------



is incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

Section 2.11 Funding Indemnity

. If any Bank shall incur any loss, cost or expense (including, without
limitation, any loss, cost or expense (excluding loss of margin) incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Bank to fund or maintain any LIBOR Loan or the relending or reinvesting
of such deposits or amounts paid or prepaid to such Bank) as a result of:



(a) any payment (whether by acceleration or otherwise), prepayment or conversion
of a LIBOR Loan on a date other than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 6 or
otherwise) by the Borrower to borrow or continue a LIBOR Loan, or to convert a
Base Rate Loan into a LIBOR Loan, on the date specified in a notice given
pursuant to Section 2.5(a) or established pursuant to Section 2.5(c) hereof,

(c) any failure by the Borrower to make any payment of principal on any LIBOR
Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a LIBOR Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Bank, the Borrower shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense. If any Bank
makes such a claim for compensation, it shall provide to the Borrower, with a
copy to the Agent, a certificate executed by an officer of such Bank setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) and the amounts shown on such certificate if reasonably calculated
shall be conclusive absent manifest error.

Section 2.12 Revolving Credit Commitment Terminations

. The Borrower shall have the right at any time and from time to time, upon five
(5) Business Days' prior written notice to the Agent, to terminate the Revolving
Credit Commitments without premium or penalty, in whole or in part, any partial
termination to be (i) in an amount not less than $5,000,000 and integral
multiples of $1,000,000 in excess thereof, and (ii) allocated ratably among the
Banks in proportion to their respective Percentages, provided that the Revolving
Credit Commitments may not be reduced to an amount less than the sum of the
amount of all Loans then outstanding. The Agent shall give prompt notice to each
Bank of any such termination of Revolving Credit Commitments. Any termination of
Revolving Credit Commitments pursuant to this Section 2.12 may not be
reinstated.



Section 2.13 Regulation D Compensation

. Each Bank may require the Borrower to pay, contemporaneously with each payment
of interest on the LIBOR Loans, additional interest on the related LIBOR Loans
of such Bank at a rate per annum equal to the excess of (i)(A) the applicable
LIBOR rate (or other base rate determined pursuant to Section 2.9(b)) divided by
(B) one minus the LIBOR Reserve Percentage over (ii) the rate specified in
clause (i)(A). Any computation by a Bank of such additional interest shall be
conclusive absent manifest error. Any



15



--------------------------------------------------------------------------------



Bank wishing to require payment of such additional interest (x) shall notify the
Borrower and the Agent that it is subject to LIBOR reserves under Regulation D
of the Board of Governors of the Federal Reserve System (or any successor
regulation), in which case such additional interest on the LIBOR Loans of such
Bank shall be payable to such Bank at the place indicated in such notice with
respect to each Interest Period commencing at least five (5) Business Days after
the giving of such notice and (y) shall notify the Borrower at least five (5)
Business Days prior to each date on which interest is payable on the LIBOR Loans
of the amount then due under this Section.

Section 2.14 Arbitrage Compensation

. If at the time of the making of any Loan hereunder, the interest rate payable
hereunder in respect of such Loan is less than the rate (as determined by the
Agent in consultation with the Borrower) at which funds of comparable term and
amount are generally available to the Borrower in the commercial paper market
(the "CP Rate") (an "Arbitrage Condition"), the Borrower agrees to pay to the
Agent for the account of each Bank arbitrage compensation on such Loan at a rate
equal to the difference between the effective interest rate payable hereunder
(inclusive of all fees) in respect of such Loan and the CP Rate as applied to
such Loan. Such payments shall continue, at the time and in the manner set forth
for payments of interest on such Loan, for as long as the Arbitrage Condition
continues. Upon the termination of the Arbitrage Condition for any reason (as
determined by the Agent in consultation with the Borrower), such payments shall
no longer be due with respect to such Loan, even if a future Arbitrage Condition
were to occur prior to repayment in full of such Loan.



SECTION 3. FEES.

Section 3.1 Fees.

(a) Commitment Fee. For the period from the Effective Date to and including the
Termination Date, Borrower shall pay to the Agent for the ratable account of the
Banks in accordance with their Percentages a commitment fee accruing at a rate
per annum equal to the Commitment Fee Rate on the average daily amount of the
unused Revolving Credit Commitments. Such commitment fee is payable in arrears
on March 31, 2004, on the last Business Day of each calendar quarter thereafter
and on the Termination Date, unless the Revolving Credit Commitments are
terminated in whole on an earlier date, in which event the fee for the period to
but not including the date of such termination shall be paid in whole on the
date of such termination.

(b) Agent Fees. The Borrower shall pay to the Agent for the sole account of the
Agent the fees agreed to between the Agent and the Borrower in the Fee Letter or
as otherwise agreed in writing between them.

(c) Fee Calculations. All fees payable under this Agreement shall be payable in
U.S. Dollars and shall be computed on the basis of a year of 360 days, for the
actual number of days elapsed. All determinations of the amount of fees owing
hereunder (and the components thereof) shall be made by the Agent and shall be
conclusive absent manifest error.

Section 3.2 Replacement of Banks

. If any Bank requests compensation pursuant to Section 9.3 or 11.1 hereof, or
any Bank's obligations to make Loans shall be suspended pursuant



16



--------------------------------------------------------------------------------



to Section 9.1 or 9.2 hereof, or any Bank becomes a Defaulting Bank pursuant to
Section 11.13 hereof (any such Bank requesting such compensation, or whose
obligations are so suspended, or that becomes and remains a Defaulting Bank
being herein called a "Subject Bank"), the Borrower, upon three Business Days'
notice, may require that such Subject Bank enter into an agreement in form and
substance satisfactory to the Borrower and the Agent which transfers all of its
right, title and interest under this Agreement and such Subject Bank's Note to
any bank or other financial institution (a "Proposed Bank") identified by the
Borrower that is satisfactory to the Agent (i) if such Proposed Bank agrees to
assume all of the obligations of such Subject Bank hereunder, and to purchase
all of such Subject Bank's Loans for a consideration equal to the aggregate
outstanding principal amount of such Subject Bank's Loans, together with
interest thereon to the date of such purchase, and satisfactory arrangements are
made for payment to such Subject Bank of all other amounts payable hereunder to
such Subject Bank on or prior to the date of such transfer (including any fees
accrued hereunder, any requested compensation pursuant to Section 9.3 or 11.1
hereof and any amounts that would be payable under Section 2.11 hereof as if all
of such Subject Bank's Loans were being prepaid in full on such date) and (ii)
if such Subject Bank has requested compensation pursuant to Section 9.3 or 11.1
hereof, such Proposed Bank's aggregate requested compensation, if any, pursuant
to said Section 9.3 or 11.1 with respect to such Subject Bank's Loans is lower
than that of the Subject Bank, and thereupon such Proposed Bank shall be a
"Bank" for all purposes of this Agreement.

SECTION 4. PLACE AND APPLICATION OF PAYMENTS.

Section 4.1 Place and Application of Payments

. All payments of principal of and interest on the Loans, and of all other
amounts payable by the Borrower under the Credit Documents, shall be made by the
Borrower to the Agent by no later than 12:00 Noon (Chicago time) on the due date
thereof at the principal office of the Agent in New York, New York, pursuant to
the payment instructions set forth on Part A of Schedule 4 hereof (or such other
location in the, United States as the Agent may designate to the Borrower), in
each case for the benefit of the Person or Persons entitled thereto. Any
payments received after such time shall be deemed to have been received by the
Agent on the next Business Day. All such payments shall be made free and clear
of, and without deduction for, any set-off, counterclaim, levy, or any other
deduction of any kind in U.S. Dollars, in immediately available funds at the
place of payment. The Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest on Loans or
applicable fees ratably to the Banks and like funds relating to the payment of
any other amount payable to any Person to such Person, in each case to be
applied in accordance with the terms of this Agreement.



SECTION 5. REPRESENTATIONS AND WARRANTIES.

The Borrower hereby represents and warrants to each Bank as to itself and, where
the following representations and warranties apply to Subsidiaries, as to each
of its Subsidiaries, as follows:

Section 5.1 Corporate Organization and Authority

. The Borrower is duly organized and existing in good standing under the laws of
the State of Illinois; has all necessary corporate power to carry on its present
business; and is duly licensed or qualified and, in good standing in



17



--------------------------------------------------------------------------------



each jurisdiction in which the failure to be so licensed, qualified or in good
standing would have a Material Adverse Effect.

Section 5.2 Subsidiaries

. Schedule 5.2 (as updated from time to time pursuant to Section 7.6(b) hereof
or otherwise from time to time in writing by the Borrower) hereto identifies
each Subsidiary and the jurisdiction of its incorporation. Each Material
Subsidiary is duly incorporated and existing in good standing as a corporation
under the laws of the jurisdiction of its incorporation, has all necessary
corporate power to carry on its present business, and is duly licensed or
qualified and in good standing in each jurisdiction in which the failure to be
so licensed or qualified would have a Material Adverse Effect. All of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and outstanding and fully paid and nonassessable except as set forth on Schedule
5.2 hereto. All such shares owned by the Borrower are owned beneficially, and of
record, free of any Lien, except as permitted in Section 7.9.



Section 5.3 Corporate Authority and Validity of Obligations

. The Borrower has full right and authority to enter into this Agreement and the
other Credit Documents to which it is a party, to make the borrowings herein
provided for, to issue its Notes in evidence thereof, and to perform all of its
obligations under the Credit Documents to which it is a party. Each Credit
Document to which it is a party has been duly authorized, executed and delivered
by the Borrower and constitutes valid and binding obligations of the Borrower
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors' rights generally and by equitable
principles of general applicability (regardless of whether such enforceability
is considered in a proceeding in equity or at law). No Credit Document, nor the
performance or observance by the Borrower of any of the matters or things
therein provided for, contravenes any provision of law or any charter or by-law
provision of the Borrower or any material Contractual Obligation of or affecting
the Borrower or any of its Properties or results in or requires the creation or
imposition of any Lien on any of the Properties or revenues of the Borrower.



Section 5.4 Financial Statements

. All financial statements heretofore delivered to the Banks showing historical
performance of the Borrower for each of the Borrower's fiscal years ending on or
before September 30, 2003, have been prepared in accordance with generally
accepted accounting principles applied on a basis consistent, except as
otherwise noted therein, with that of the previous fiscal year. Each of such
financial statements fairly presents on a consolidated basis the financial
condition of the Borrower and its Subsidiaries as of the dates thereof and the
results of operations for the periods covered thereby. The Borrower and its
Subsidiaries have no material contingent liabilities other than those disclosed
in the financial statements or in comments or footnotes thereto, or in any
report supplementary thereto, most recently furnished to the Banks as of the
time such representation and warranty is made, including reports of the Borrower
filed with the SEC from time to time. Since December 31, 2003, there has been no
event or series of events which has resulted in a Material Adverse Effect.



Section 5.5 No Litigation; No Labor Controversies

. (a) Except as set forth in the SEC Reports, there is no litigation or
governmental proceeding pending, or to the knowledge of the Borrower,
threatened, against the Borrower or any Subsidiary in which there is a
reasonable



18



--------------------------------------------------------------------------------



possibility of an adverse decision which, if adversely determined, could
(individually or in the aggregate) have a Material Adverse Effect.

(b) Except as set forth in the SEC Reports, there are no labor controversies
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any Subsidiary which could (insofar as the Borrower may reasonably
foresee) have a Material Adverse Effect.

Section 5.6 Taxes

. The Borrower and its Subsidiaries have filed (i) all United States federal and
state tax returns required to be filed, and (ii) all other tax returns required
to be filed, the failure of which to be filed could have a Material Adverse
Effect, and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and for which adequate reserves have
been provided. No notices of tax liens have been filed and no claims are being
asserted concerning any such taxes, which liens or claims are material to the
financial condition of the Borrower or any of its Material Subsidiaries
(individually or in the aggregate). The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries for any taxes or other governmental
charges are adequate and in conformance with GAAP.



Section 5.7 Approvals

. No authorization, consent, license, exemption, filing or registration with any
court or governmental department, agency or instrumentality, nor any approval or
consent of the stockholders of the Borrower or any Subsidiary or from any other
Person, is necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Credit Document to which it is a party.



Section 5.8 ERISA

. With respect to each Plan, the Borrower and each other member of the
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and with the Code
to the extent applicable to it and has not incurred any liability to the Pension
Benefit Guaranty Corporation ("PBGC") or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA. Neither
the Borrower nor any Subsidiary has any contingent liabilities for any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.



Section 5.9 Government Regulation

. Neither the Borrower nor any Subsidiary is an "investment company" within the
meaning of the Investment Company Act of 1940, as amended, or a "registered
holding company", or a "Subsidiary company" of a "registered holding company",
or an "affiliate" of a "registered holding company" or of a "Subsidiary company"
of a "registered holding company", within the meaning of the Public Utility
Holding Company Act of 1935, as amended.



Section 5.10 Margin Stock; Proceeds

. Neither the Borrower nor any Subsidiary is engaged principally, or as one of
its primary activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock ("margin stock" to have the same meaning
herein as in Regulation U of the Board of Governors of the Federal Reserve
System). The Borrower will not use the proceeds of any Loan in a manner that
violates any provision of Regulation U or X of the Board of Governors of the
Federal Reserve System. The Borrower is



19



--------------------------------------------------------------------------------



not subject to regulation under the Investment Company Act of 1940. In addition,
the Borrower is not an "investment company" registered or required to be
registered under the Investment Company Act of 1940. Proceeds of the Loans will
only be used to backstop commercial paper issued by the Borrower and for general
corporate purposes.

Section 5.11 Licenses and Authorizations; Compliance with Laws

. (a) The Borrower and each of its Subsidiaries is in compliance with all
applicable laws, regulations, ordinances and orders of any governmental or
judicial authorities except for any such law, regulation, ordinance or order
which, the failure to comply therewith, could not reasonably expected to have a
Material Adverse Effect.



(b) In the ordinary course of its business, the Borrower and its Subsidiaries
conduct an ongoing review of the effect of Environmental and Health Laws on the
Properties and all aspects of the business and operations of the Borrower and
its Subsidiaries in the course of which the Borrower identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of Properties currently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with standards imposed by law and any actual or potential
liabilities to third parties, including employees or governmental entities, and
any related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that Environmental and Health Laws are unlikely to have any
Material Adverse Effect, except as provided in the SEC Reports.

(c) Except as set forth in the SEC Reports, neither the Borrower nor any
Subsidiary has given, nor is it required to give, nor has it received, any
notice, letter, citation, order, warning, complaint, inquiry, claim or demand to
or from any governmental entity or in connection with any court proceeding which
could reasonably have a Material Adverse Effect claiming that: (i) the Borrower
or any Subsidiary has violated any Environmental and Health Law; (ii) there has
been a release, or there is a threat of release, of Hazardous Materials from the
Borrower's or any Subsidiary's Property, facilities, equipment or vehicles;
(iii) the Borrower or any Subsidiary may be or is liable, in whole or in part,
for the costs of cleaning up, remediating or responding to a release of
Hazardous Materials; or (iv) any of the Borrower's or any Subsidiary's property
or assets are subject to a Lien in favor of any governmental entity for any
liability, costs or damages, under any Environmental and Health Law arising
from, or costs incurred by such governmental entity in response to, a release of
a Hazardous Materials.

Section 5.12 Ownership of Property; Liens

. The Borrower has good title to all of the voting securities of its
Subsidiaries which it is required to own pursuant to Section 7.12(b) hereof. The
voting securities of any Subsidiary are not subject to any lien except as
provided in Section 7.9 hereof.



Section 5.13 No Burdensome Restrictions; Compliance with Agreements

. Neither the Borrower nor any Subsidiary is (a) party or subject to any law,
regulation, rule or order, or any Contractual Obligation that (individually or
in the aggregate) has had a Material Adverse Effect. or (b) in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could have a Material Adverse Effect.



20



--------------------------------------------------------------------------------



Section 5.14 Full Disclosure

. All information heretofore furnished by the Borrower to the Agent or any Bank
for purposes of or in connection with the Credit Documents or any transaction
contemplated thereby is, and all such information hereafter furnished by the
Borrower to the Agent or any Bank will be, to the best of the Borrower's
knowledge, after due inquiry, true and accurate in all material respects and not
misleading on the date as of which such information is stated or certified.



SECTION 6. CONDITIONS PRECEDENT.

The obligation of each Bank to advance any Loan shall be subject to the
following conditions precedent:

Section 6.1 Initial Credit Event

. Before or concurrently with the Effective Date:



(a) The Agent shall have received for each Bank the favorable written opinion of
McGuireWoods, LLP, counsel to the Borrower in substantially the form attached
hereto as Exhibit C hereto;

(b) The Agent shall have received for each Bank copies of (i) the Articles of
Incorporation, together with all amendments and (ii) the Borrower's bylaws (or
comparable constituent documents) and any amendments thereto, certified in each
instance by its Secretary or an Assistant Secretary;

(c) The Agent shall have received for each Bank copies of resolutions of the
Borrower's Board of Directors authorizing the execution and delivery of the
Credit Documents and the consummation of the transactions contemplated thereby
together with specimen signatures of the persons authorized to execute such
documents on the Borrower's behalf, all certified in each instance by its
Secretary or an Assistant Secretary;

(d) The Agent shall have received for each Bank that has requested one, such
Bank's duly executed Note of the Borrower dated the date hereof and otherwise in
compliance with the provisions of Section 2.10(a) hereof;

(e) The Agent shall have received for each Bank a duly executed original of (i)
this Agreement, (ii) a list of the Borrower's Authorized Representatives and
(iii) such other documents as the Agent may reasonably request on behalf of any
Bank;

(f) All legal matters incident to the execution and delivery, of the Credit
Documents shall be satisfactory to the Banks;

(g) The Agent shall have received a certificate by the chief financial officer
of the Borrower, stating that on the Effective Date no Default or Event of
Default has occurred and is continuing, that all representations and warranties
set forth herein are true and correct as of such date, and that the Existing
Credit Agreements have been terminated;

(h) The Agent shall have received a duly executed original of the Fee Letter
together with any fees then payable thereunder, and each Bank shall have
received its participation fee; and

21



--------------------------------------------------------------------------------



(i) The Agent shall have received a duly executed Compliance Certificate
containing information as of the last day of December, 2003.

Section 6.2 All Credit Events

. As of the time of each Credit Event hereunder:



(a) The Agent shall have received the notice required by Section 2.5 hereof;

(b) Each of the representations and warranties set forth in Section 5 hereof
(except the last sentence of Section 5.4) shall be and remain true and correct
in all material respects as of said time, taking into account any amendments to
such Section (including without limitation any amendments, modifications and
updates to the Schedules referenced therein) made after the date of this
Agreement in accordance with its provisions, except that if any such
representation or warranty relates solely to an earlier date it need only remain
true as of such date; and

(c) The Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event.

Each request for a Borrowing consisting of an advance of a Loan hereunder shall
be deemed to be a representation and warranty by the Borrower on the date of
such Credit Event as to the facts specified in paragraphs (b) and (c) of this
Section 6.2.

SECTION 7. COVENANTS.

The Borrower covenants and agrees that, so long as any Note is outstanding
hereunder, or any Revolving Credit Commitment is available to or in use by the
Borrower hereunder, except to the extent compliance in any case is waived in
writing by the Required Banks:

Section 7.1 Corporate Existence; Subsidiaries.

Borrower shall, and shall cause each of its Material Subsidiaries to, preserve
and maintain its corporate existence, subject to the provisions of Section 7.12
hereof. Together with any financial statements delivered pursuant to Section 7.6
hereof, Borrower shall deliver an updated Schedule 5.2 to reflect any material
changes from the existing Schedule 5.2.



Section 7.2 Maintenance

. The Borrower will maintain, preserve and keep its plants, Properties and
equipment necessary to the proper conduct of its business in reasonably good
repair, working order and condition and will from time to time make all
reasonably necessary repairs, renewals, replacements, additions and betterments
thereto so that at all times such plants, Properties and equipment shall be
reasonably preserved and maintained, and the Borrower will cause each of its
Subsidiaries to do so in respect of Property owned or used by it; provided,
however, that nothing in this Section 7.2 shall prevent the Borrower or a
Subsidiary from discontinuing the operation or maintenance of any such
Properties if such discontinuance is not disadvantageous to the Banks or the
holders of the Notes, and is, in the judgment of the Borrower, desirable in the
conduct of its business or the business of its Subsidiaries.



Section 7.3 Taxes

. The Borrower will duly pay and discharge, and will cause each of its
Subsidiaries duly to pay and discharge, all taxes, rates, assessments, fees and
governmental charges upon or against it or against its Properties, in each case
before the same becomes



22



--------------------------------------------------------------------------------



delinquent and before penalties accrue thereon, unless and to the extent that
the same is being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor on the books of the
Borrower.

Section 7.4 ERISA

. The Borrower will, and will cause each of its Subsidiaries to, promptly pay
and discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed might result in the imposition of a Lien against
any of its properties or assets and will promptly notify the Agent of (i) the
occurrence of any reportable event (as defined in ERISA) affecting a Plan, other
than any such event of which the PBGC has waived notice by regulation, (ii)
receipt of any notice from PBGC of its intention to seek termination of any Plan
or appointment of a trustee therefor, (iii) its or any of its Subsidiaries'
intention to terminate or withdraw from any Plan, and (iv) the occurrence of any
event affecting any Plan which could result in the incurrence by the Borrower or
any of its Subsidiaries of any material liability, fine or penalty, or any
material increase in the contingent liability of the Borrower or any of its
Subsidiaries under any post-retirement Welfare Plan benefit. The Agent will
promptly distribute to each Bank any notice it receives from the Borrower
pursuant to this Section 7.4.



Section 7.5 Insurance

. The Borrower will insure, and keep insured, and will cause each of its
Subsidiaries to insure, and keep insured, with good and responsible insurance
companies, all insurable Property owned by it of a character usually insured by
companies similarly situated and operating like Property. To the extent usually
insured (subject to self-insured retentions) by companies similarly situated and
conducting similar businesses, the Borrower will also insure, and cause each of
its Subsidiaries to insure, employers' and public and product liability risks
with good and responsible insurance companies. The Borrower will upon request of
the Agent on behalf of any Bank furnish to the Agent a general summary setting
forth the nature of the insurance maintained pursuant to this Section 7.5.



Section 7.6 Financial Reports and Other Information

. (a) The Borrower will maintain a system of accounting in accordance with GAAP
and will furnish to the Banks and their respective duly authorized
representatives such information respecting the business and financial condition
of the Borrower and its Subsidiaries as any Bank may reasonably request; and
without any request, the Borrower will furnish each of the following to each
Bank:



within one hundred twenty (120) days after the end of each fiscal year of the
Borrower, a copy of the Borrower's financial statements for such fiscal year,
including the consolidated balance sheet of the Borrower for such year and the
related statement of income and statement of cash flow, as certified by
independent public accountants of recognized national standing selected by the
Borrower in accordance with GAAP with such accountants' opinion to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial position of the Company and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the

23



--------------------------------------------------------------------------------



accounting records and such other auditing procedures as were considered
necessary in the circumstances;

within sixty (60) days after the end of each of the first three quarterly fiscal
periods of the Borrower, a consolidated unaudited balance sheet of the Borrower,
and the related statement of income and statement of cash flow, as of the close
of such period, all of the foregoing prepared by the Borrower in reasonable
detail in accordance with GAAP and certified by the Borrower's chief financial
officer as fairly presenting the financial condition as at the dates thereof and
the results of operations for the periods covered thereby; and

within five (5) days after Borrower files a Form 8-K with the SEC, a copy of
said form 8-K.

(b) Each financial statement furnished to the Banks pursuant to subsection (i)
or (ii) of this Section 7.6 shall be accompanied by (A) a written certificate
signed by the Borrower's chief financial officer to the effect that no Default
or Event of Default has occurred during the period covered by such statements
or, if any such Default or Event of Default has occurred during such period,
setting forth a description of such Default or Event of Default and specifying
the action, if any, taken by the Borrower to remedy the same, and (B) a
Compliance Certificate in the form of Exhibit B hereto showing the Borrower's
compliance with the covenants set forth in Sections 7.9, 7.11, 7.12, 7.14
through 7.17 and Section 7.22 hereof.

(c) The Borrower will promptly (and in any event within five Business Days after
an officer of the Borrower has knowledge thereof) give notice to the Agent and
each Bank of the occurrence of any Default or Event of Default.

Section 7.7 Bank Inspection Rights

. Upon reasonable notice from the Agent or the Required Banks, the Borrower will
permit such Banks (and such Persons as any Bank may designate with Borrower's
approval, which approval may not be unreasonably withheld or delayed) during
normal business hours to visit and inspect, under the Borrower's guidance, any
of the properties of the Borrower or any of its Subsidiaries, to examine all of
their books of account and related records, and other documents reasonably
necessary to verify the accuracy of the information provided by the Borrower
from time to time hereunder, and to discuss their respective affairs, finances
and accounts with their respective officers, employees and with their
independent public accountants (and by this provision the Borrower authorizes
such accountants to discuss with the Banks (and such Persons as any Bank may
designate) the finances and affairs of the Borrower and its Subsidiaries) all at
such reasonable times and as often as may be reasonably requested subject to
reasonable limitations on time and intervals of access to be determined by the
Borrower; provided, however, that except upon the occurrence and during the
continuation of any Default or Event of Default, not more than one such visit
and inspection may be conducted each calendar quarter.



Section 7.8 [Reserved]

.



Section 7.9 Liens

. The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, permit to exist or to be incurred any Lien of any kind on any Property
owned by



24



--------------------------------------------------------------------------------



the Borrower or any Subsidiary; provided, however, that this Section 7.9 shall
not apply to nor operate to prevent:

(a) Liens arising by operation of law in respect of Property of the Borrower or
any of its Subsidiaries which are incurred in the ordinary course of business
and (x) which do not in the aggregate materially detract from the value of such
Property or materially impair the use thereof in the operation of the business
of the Borrower or any of its Subsidiaries or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such to such Lien,
provided that reserves in conformity with GAAP have been provided on the Books
of the Borrower with regard to the obligations secured by such Liens;

(b) Liens securing Non-Recourse Indebtedness provided that any such Lien is
limited to the Property being financed by such Indebtedness;

(c) Liens for taxes or assessments or other government charges or levies on the
Borrower or any Subsidiary of the Borrower or their respective Properties, not
yet due or delinquent, or which can thereafter be paid without penalty, or which
are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower;

(d) Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$15,000,000 at any one time outstanding;

(e) Liens upon any Property acquired by the Borrower or any, Subsidiary of the
Borrower to secure any Indebtedness of the Borrower or any Subsidiary incurred
at the time of the acquisition of such Property to finance the purchase price of
such Property, provided, that any such Lien shall apply only to the Property
that was so acquired;

(f) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Borrower and any Subsidiary of the Borrower or
which customarily exist on properties of corporations engaged in similar
activities;

(g) Liens existing on the date hereof and listed on Schedule 7.9 hereto;

(h) Liens (i) on any Property of any corporation or other Person (including
securities issued by such Person) existing at the time such corporation or
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event, (ii) on any Property of any corporation or other Person existing at
the time such corporation or other Person is merged or consolidated with or into
the Borrower or any of the Subsidiaries and not created in

25



--------------------------------------------------------------------------------



contemplation of such event and (iii) existing on any Property prior to the
acquisition thereof by the Borrower or any of its Subsidiaries and not created
in contemplation of such acquisition;

(i) Liens securing obligations in respect of capital leases or operating leases
on assets subject to such leases, provided that, in the case of capital leases,
such capital leases are otherwise permitted hereunder;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that such deposit account is not intended by the Borrower
or any Subsidiary to provide collateral to such depository institution;

(k) Rights of first refusal, rights of governmental authorities to approve
transfers and other similar restrictions on transfer of any ownership interest
of the Borrower or any Subsidiary in connection with any joint venture;

(l) Liens not otherwise permitted by this Section 7.9 on up to twenty percent
(20%) of the outstanding shares or voting securities of any or all Subsidiaries;

(m) Liens securing Indebtedness or arising in connection with the securitization
of receivables, inventory or similar working capital assets, provided that the
aggregate investment or claim held at any time by all purchasers, assignees or
other transferees of (or interests in) such receivables, inventory and/or
similar working capital assets shall not at any time exceed in the aggregate
$200,000,000;

(n) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (a) through (m), inclusive, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to the Property
which was subject to the Lien so extended, renewed or replaced; and

(o) Liens not otherwise permitted under this Section 7.9 on Property (other than
shares of stock or voting securities in any Wholly-Owned Subsidiary) securing
Indebtedness that is in an aggregate principal amount not exceeding $100,000,000
at any time outstanding.

The foregoing to the contrary notwithstanding, the Borrower shall not encumber,
nor permit the encumbrance of, the equity securities of Peoples Gas which are
owned by the Borrower.

Section 7.10 Regulation U; Proceeds

. The Borrower will not use any part of the proceeds of any of the Borrowings
directly or indirectly to purchase or carry any margin stock (as defined in
Section 5.10 hereof) or to extend credit to others for the purpose of purchasing
or carrying any such margin stock. The Borrower will only use proceeds of the
Loans to backstop commercial paper issued by the Borrower and for general
corporate purposes.



Section 7.11 Sales and Leasebacks

. The Borrower will not, nor will it permit any Subsidiary to, enter into any
arrangement with any bank, insurance company or other lender or investor
providing for the leasing by the Borrower or any Subsidiary of any Property
theretofore



26



--------------------------------------------------------------------------------



owned by it and which has been or is to be sold or transferred by such owner to
such lender or investor, except to the extent (i) such lease is treated as a
Capital Lease by the Borrower for financial reporting purposes or (ii) the
aggregate amount of all present and future rental payments under such leases
entered into by the Borrower or any of its Subsidiaries in any one year which
are treated as operating leases by the Borrower for financial reporting purposes
does not exceed $60,000,000.

Section 7.12 Mergers, Consolidations and Sales of Assets

. (a) The Borrower will not, and will not permit any of its Material
Subsidiaries to, (i) consolidate with or be a party to merger with any other
Person or (ii) sell, lease or otherwise dispose of all or a "substantial part"
of the assets of the Borrower and its Material Subsidiaries; provided, however,
that:



(1) any Material Subsidiary of the Borrower may merge or consolidate with or
into or sell, lease or otherwise convey all or a substantial part of its assets
to the Borrower or any Subsidiary of which the Borrower holds at least the same
percentage equity ownership; provided that in any such merger or consolidation
involving the Borrower, the Borrower shall be the surviving or continuing
corporation;

(2) the Borrower or any public utility Subsidiary of the Borrower may, upon
prior notice to the Agent and the Banks, enter into one or more mergers or
acquisitions with any other Person so long as (a) in the case of the Borrower,
(i) the Borrower is the surviving entity and (ii) the long-term unsecured
non-credit enhanced debt rating of the Borrower, after giving effect to such
merger or acquisition, is rated both BBB- or better (as determined by Standard &
Poors' Rating Services) and Baa3 or better (as determined by Moody's Investors
Services, Inc.); and (b) in the case of a public utility Subsidiary of the
Borrower, the Borrower will at all times continue to own at least 80% of the
equity securities of such public utility Subsidiary.

As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a "substantial part" of
the consolidated assets of the Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets
(including without limitation stock in Subsidiaries but excluding assets sold
pursuant to a sale and leaseback transaction permitted pursuant to Section 7.11)
sold, leased, transferred or disposed of by the Borrower and its Subsidiaries
during such fiscal year (other than inventory in the ordinary course of
business) exceeds fifteen percent (15%) of the total assets of the Borrower and
its Subsidiaries, determined on a consolidated basis as of the last day of the
immediately preceding fiscal year.

(b) The Borrower will not sell, transfer or otherwise dispose of, or permit any
Subsidiary to issue, sell, transfer or otherwise dispose of, more than twenty
percent (20%) of any of its public utility Subsidiaries' shares of stock of any
class (including as "stock" for purposes of this Section, any warrants, rights
or options to purchase or otherwise acquire stock or other Securities
exchangeable for or convertible into stock).

Section 7.13 Use of Property and Facilities; Environmental and Health and Safety
Laws

. The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with the requirements of all Environmental and Health Laws
applicable to or pertaining



27



--------------------------------------------------------------------------------



to the Properties or business operations of the Borrower or any Subsidiary of
the Borrower. Without limiting the foregoing, the Borrower will not, and will
not permit any Person to, except in accordance with applicable law, dispose of
any Hazardous Material into, onto or upon any real property owned or operated by
the Borrower or any of its Subsidiaries.

Section 7.14 Guaranties

. The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, be or become liable as endorser, guarantor, surety or otherwise for
any debt, obligation or undertaking of any other Person, or otherwise agree to
provide funds for payment of the obligations of another, or supply funds thereto
or invest therein or otherwise assure a creditor of another against loss, or
apply for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person (cumulatively, all of the foregoing
"Guaranties"); provided, however, that the foregoing provisions shall not apply
to nor operate to prevent the Borrower or any Subsidiary from issuing Guaranties
which constitute Indebtedness and which are permitted pursuant to Section
7.15(a) hereof.



In determining the amount of Guaranties permitted under this Section 7.14,
Guaranties shall be taken at the amount of outstanding obligations guaranteed
thereby.

Section 7.15 Restrictions on Indebtedness

. The Borrower will not, nor will it permit any Subsidiary to, issue, incur,
assume, create, become liable for, contingently or otherwise, or have
outstanding any Indebtedness; provided, however, that the foregoing provisions
shall not restrict nor operate to prevent:



(a) Indebtedness which, when in place, will (i) not cause the Borrower to be in
violation of Section 7.17 hereof, and (ii) either (x) have a priority of payment
with the Obligations which is no greater than pari passu, or (y) be secured only
by Liens permitted pursuant to Section 7.9 hereof; and

(b) Non-Recourse Indebtedness.

Section 7.16 [Reserved]

.



Section 7.17 Capital Ratio

. The Borrower will not at any time permit the Capital Ratio to exceed 0.65 to
1.00.



Section 7.18 [Reserved]

Section 7.19 [Reserved]

Section 7.20 [Reserved]

Section 7.21 [Reserved]

Section 7.22 Transactions with Affiliates

. Except as permitted by Section 7.14, the Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to any material
transaction or arrangement (where "material" means material for the Borrower and
its Subsidiaries taken as a whole) with any Affiliate of such Person (other than
the Borrower or any



28



--------------------------------------------------------------------------------



of its Subsidiaries), including without limitation, the purchase from, sale to
or exchange of Property with, any merger or consolidation with or into, or the
rendering of any service by or for, any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of the Borrower's or such
Subsidiary's business and upon fair and commercially reasonable terms.

Section 7.23 Compliance with Laws

. Without limiting any of the other covenants of the Borrower in this Section 7,
the Borrower will, and will cause each of its Subsidiaries to, conduct its
business, and otherwise be, in compliance with all applicable laws, regulations,
ordinances and orders of any governmental or judicial authorities; provided,
however, that neither the Borrower nor any Subsidiary of the Borrower shall be
required to comply with any such law, regulation, ordinance or order if the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.



SECTION 8. EVENTS OF DEFAULT AND REMEDIES.

Section 8.1 Events of Default.

Any one or more of the following shall constitute an Event of Default:



(a) default in the payment when due of the principal of any Loan or in the
payment when due of fees, interest or of any other Obligation;

(b) default by the Borrower or any Material Subsidiary in the observance or
performance of any covenant set forth in (i) the first sentence of Section 7.1
with regard to the Borrower and its Material Subsidiaries or (ii) Section
7.6(c), Section 7.9 through 7.12 and Section 7.14, Section 7.15 and Section 7.17
hereof;

(c) default by the Borrower or any Subsidiary in the observance or performance
of any provision hereof or of any other Credit Document not mentioned in (a) or
(b) above, which is not remedied within thirty (30) days after notice thereof
shall have been given to the Borrower by the Agent, provided that, with respect
only to Sections 7.13 and 7.23, if Borrower has made good faith efforts to cure
such default, then the Borrower shall be afforded an additional period of time
to cure such default, such additional cure period not to exceed thirty (30)
days;

(d) failure to pay when due Indebtedness (other than Non-Recourse Indebtedness)
in an aggregate principal amount of $15,000,000 or more of the Borrower or any
of its Significant Subsidiaries, or (ii) default shall occur under one or more
indentures, agreements or other instruments under which any Indebtedness (other
than Non-Recourse Indebtedness) of the Borrower or any of its Significant
Subsidiaries in an aggregate principal amount of $15,000,000 or more and such
default shall continue for a period of time sufficient to permit the holder or
beneficiary of such Indebtedness or a trustee therefor to cause the acceleration
of the maturity of any such Indebtedness or any mandatory unscheduled
prepayment, purchase or funding;

(e) representation or warranty made herein or in any other Credit Document by
the Borrower or any Subsidiary, or in any statement or certificate furnished
pursuant hereto or pursuant to any other Credit Document by the Borrower or any
Subsidiary, or in connection with any Credit Document, proves untrue in any
material respect as of the date of the issuance or making, or deemed making or
issuance, thereof;

29



--------------------------------------------------------------------------------



(f) Borrower, or any of its Significant Subsidiaries, shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, or any analogous action is taken under any other applicable
law relating to bankruptcy or insolvency and such action continues undischarged
or is not dismissed or stayed for a period of sixty (60) days, (ii) fail to pay
its debts generally as they become due and such failure to pay would constitute
an Event of Default under Section 8.1(d) or admit in writing its inability to
pay its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action (such as the passage by its
board of directors of a resolution) in furtherance of any matter described in
parts (i)-(v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;

(g) Custodian, receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any of its Significant Subsidiaries, or any
substantial part of any of their Property, or a proceeding described in Section
8.1(f)(v) shall be instituted against the Borrower or any of its Significant
Subsidiaries, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days;

(h) the Borrower or any Significant Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of, in the case of the Borrower or any Significant
Subsidiary, $15,000,000 which is not stayed on appeal or otherwise being
appropriately contested in good faith in a manner that stays execution thereon;

(i) the Borrower or any other member of the Controlled Group shall fail to pay
when due an amount or amounts which it shall have become liable, to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Vested Liabilities in excess of $200,000
(collectively, a "Material Plan") shall be filed under Title IV of ERISA by the
Borrower or any Subsidiary or any other member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any other member of the
Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or

(j) the Borrower, any Significant Subsidiary, or any Person acting on behalf of
the Borrower or a Subsidiary, or any governmental authority challenges the
validity of any Credit Document or the Borrower's or a Significant Subsidiary's
obligations thereunder or any Credit

30



--------------------------------------------------------------------------------



Document ceases to be in full force and effect or is modified other than in
accordance with the terms thereof and hereof.

Section 8.2 Non-Bankruptcy Defaults

. When any Event of Default other than those described in subsections (f) or (g)
of Section 8.1 hereof has occurred and is continuing, the Agent shall, by
written notice to the Borrower if so directed by the Required Banks: (a)
terminate the remaining Revolving Credit Commitments and all other obligations
of the Banks hereunder on the date stated in such notice (which may be the date
thereof); and (b) declare the principal of and the accrued interest on all
outstanding Notes to be forthwith due and payable and thereupon all outstanding
Notes, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Credit Documents without further demand, presentment, protest or notice of any
kind. The Agent, after giving notice to the Borrower pursuant to Section 8.1(c)
or this Section 8.2, shall also promptly send a copy of such notice to the other
Banks, but the failure to do so shall not impair or annul the effect of such
notice.



Section 8.3 Bankruptcy Defaults

. When any Event of Default described in subsections (f) or (g) of Section 8.1
hereof has occurred and is continuing, then all outstanding Notes shall
immediately become due and payable together with all other amounts payable under
the Credit Documents without presentment, demand, protest or notice of any kind
and the obligation of the Banks to extend further credit pursuant to any of the
terms hereof shall immediately terminate.



Section 8.4 [Intentionally Omitted]

.



Section 8.5 Expenses

. The Borrower agrees to pay to the Agent and each Bank, and any other holder of
any Note outstanding hereunder, all costs and expenses incurred or paid by the
Agent, the Issuing Bank or such Bank or any such holder, including reasonable
attorneys' fees (including reasonable allocable fees of in-house counsel) and
court costs, in connection with any Default or Event of Default by the Borrower
hereunder or in connection with the enforcement of any of the Credit Documents.



SECTION 9. CHANGE IN CIRCUMSTANCES.

Section 9.1 Change of Law

. Notwithstanding any other provisions of this Agreement or any Note, if at any
time after the date hereof any change in applicable law or regulation or in the
interpretation thereof makes it unlawful for any Bank to make or continue to
maintain LIBOR Loans or to perform its obligations as contemplated hereby, such
Bank shall promptly give notice thereof to the Borrower and such Bank's
obligations to make or maintain LIBOR Loans under this Agreement shall terminate
until it is no longer unlawful for such Bank to make or maintain LIBOR Loans.
The Borrower shall prepay on demand the outstanding principal amount of any such
affected LIBOR Loans, together with all interest accrued thereon at a rate per
annum equal to the interest rate applicable to such Loan; provided, however,
subject to all of the terms and conditions of this Agreement, the Borrower may
then elect to borrow the principal amount of the affected LIBOR Loans from such
Bank by means of Base Rate Loans from such Bank, which Base Rate Loans shall not
be made ratably by the Banks but only from such affected Bank.



31



--------------------------------------------------------------------------------



Section 9.2 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR

. If on or prior to the first day of any Interest Period for any Borrowing of
LIBOR Loans:



(a) the Agent determines that deposits in U.S. Dollars (in the applicable
amounts) are not being offered to major banks in the LIBOR interbank market for
such Interest Period, or that by reason of circumstances affecting the interbank
LIBOR market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR, or

(b) Banks having twenty five percent (25%) or more of the aggregate amount of
the Revolving Credit Commitments reasonably determine and so advise the Agent
that LIBOR as reasonably determined by the Agent will not adequately and fairly
reflect the cost to such Banks or Bank of funding their or its LIBOR Loans or
Loan for such Interest Period,

then the Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Agent notifies the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligations of the Banks or
of the relevant Bank to make LIBOR Loans shall be suspended.

Section 9.3 Increased Cost and Reduced Return

. (a) If, on or after the date hereof, the adoption of any applicable law, rule
or regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive (whether or
not having the force of law but, if not having the force of law, compliance with
which is customary in the relevant jurisdiction) of any such authority, central
bank or comparable agency:



shall subject any Bank (or its Lending Office) to any tax, duty or other charge
with respect to its LIBOR Loans, its Notes, or shall change the basis of
taxation of payments to any Bank (or its Lending Office) of the principal of or
interest on its LIBOR Loans or any other amounts due under this Agreement in
respect of its LIBOR Loans, or its obligation to make LIBOR Loans (except for
changes in the rate of tax on the overall net income or profits of such Bank or
its Lending Office imposed by the jurisdiction in which such Bank or its lending
office is incorporated in which such Bank's principal executive office or
Lending Office is located); or

shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding with respect to
any LIBOR Loans any such requirement included in an applicable LIBOR Reserve
Percentage) against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Lending Office) or shall impose on any Bank (or
its Lending Office) or on the interbank market any other condition affecting its
LIBOR Loans or its Notes;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any LIBOR Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Lending Office)
under this Agreement or under its Notes with respect thereto, by an amount
deemed by such Bank to be material, then, within fifteen (15) days

32



--------------------------------------------------------------------------------



after demand by such Bank (with a copy to the Agent), the Borrower shall be
obligated to pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction. In the event any law,
rule, regulation or interpretation described above is revoked, declared invalid
or inapplicable or is otherwise rescinded, and as a result thereof a Bank is
determined to be entitled to a refund from the applicable authority for any
amount or amounts which were paid or reimbursed by Borrower to such Bank
hereunder, such Bank shall refund such amount or amounts to Borrower without
interest.

(b) If, after the date hereof, any Bank or the Agent shall have determined that
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein (including, without limitation, any revision in
the Final Risk-Based Capital Guidelines of the Board of Governors of the Federal
Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of
the Office of the Comptroller of the Currency (12 CFR Part 3, Appendix A), or in
any other applicable capital rules heretofore adopted and issued by any
governmental authority), or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law but, if not having the force of law,
compliance with which is customary in the applicable jurisdiction) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Bank's capital, or on the capital of any
corporation controlling such Bank, as a consequence of its obligations hereunder
to a level below that which such Bank could have achieved but for such adoption,
change or compliance (taking into consideration such Bank's policies with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within fifteen (15) days after demand by such Bank (with
a copy to the Agent), the Borrower shall pay to such Bank such additional amount
or amounts as will compensate such Bank for such reduction.

(c) Each Bank that determines to seek compensation under this Section 9.3 shall
notify the Borrower and the Agent of the circumstances that entitle the Bank to
such compensation pursuant to this Section 9.3 and will designate a different
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section 9.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. No Bank shall be entitled to demand
compensation under this Section 9.3 for any period more than 90 days prior to
the day on which such demand is made; provided however, that the foregoing shall
in no way limit the right of any Bank to demand or receive such compensation to
the extent that such compensation relates to the retroactive application of any
law, regulation, guideline or request if such demand is made within 90 days
after the implementation of such retroactive law, interpretation, guideline or
request. A certificate as to the nature and amount of such increased cost,
submitted to the Borrower and the Agent by such Bank in good faith, shall be
conclusive and binding for all purposes, absent manifest error.

Section 9.4 Lending Offices

. Each Bank may, at its option, elect to make its Loans hereunder at the branch,
office or affiliate specified on the appropriate signature page hereof or



33



--------------------------------------------------------------------------------



in the assignment agreement which any assignee bank executes pursuant to Section
11.12 hereof (each a "Lending Office") for each type of Loan available hereunder
or at such other of its branches, offices or affiliates as it may from time to
time elect and designate in a written notice to the Borrower and the Agent.

Section 9.5 Discretion of Bank as to Manner of Funding

. Notwithstanding any other provision of this Agreement, each Bank shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if each Bank had
actually funded and maintained each LIBOR Loan through the purchase of deposits
in the LIBOR interbank market having a maturity corresponding to such Loan's
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.



SECTION 10. THE AGENT.

Section 10.1 Appointment and Authorization of Agent.

Each Bank hereby appoints ABN AMRO Bank N.V. as the Agent under the Credit
Documents and hereby authorizes the Agent to take such action as Agent on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto. The Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Credit Documents. The duties
of the Agent shall be mechanical and administrative in nature; the Agent shall
not have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Bank, the holder of any Note or any other Person;
and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.



Section 10.2 Agent and its Affiliates

. The Agent shall have the same rights and powers under this Agreement and the
other Credit Documents as any other Bank and may exercise or refrain from
exercising the same as though it were not the Agent, and the Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as if it
were not the Agent under the Credit Documents.



Section 10.3 Action by Agent

. If the Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 7.6(c) hereof, the Agent shall promptly give each of
the Banks written notice thereof. The obligations of the Agent under the Credit
Documents are only those expressly set forth therein. Without limiting the
generality of the foregoing, the Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in Sections 8.2 and 8.5. In no event, however, shall the Agent be
required to take any action in violation of applicable law or of any provision
of any Credit Document, and the Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Credit Document unless
it shall be first indemnified to its reasonable satisfaction by the Banks
against any and all costs, expense, and liability which may be incurred by it by
reason of taking or continuing to take any such action. The Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary by a



34



--------------------------------------------------------------------------------



Bank or the Borrower. In all cases in which this Agreement and the other Credit
Documents do not require the Agent to take certain actions, the Agent shall be
fully justified in using its discretion in failing to take or in taking any
action hereunder and thereunder.

Section 10.4 Consultation with Experts

. The Agent may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.



Section 10.5 Liability of Agent; Credit Decision

. Neither the Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Credit Documents (i) with the consent or at the request of the Required Banks or
(ii) in the absence of its own gross negligence or willful misconduct. Neither
the Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement,
any other Credit Document or any Credit Event; (ii) the performance or
observance of any of the covenants or agreements of the Borrower or any other
party contained herein or in any other Credit Document; (iii) the satisfaction
of any condition specified in Section 6 hereof, except receipt of items required
to be delivered to the Agent; or (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectibility hereof or of any
other Credit Document or of any other documents or writing furnished in
connection with any Credit Document; and the Agent makes no representation of
any kind or character with respect to any such matter mentioned in this
sentence. The Agent may execute any of its duties under any of the Credit
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Banks, the Borrower, or any other Person for the default or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Agent shall not incur any liability by acting in reliance upon any
notice, consent, certificate, other document or statement (whether written or
oral) believed by it to be genuine or to be sent by the proper party or parties.
In particular and without limiting any of the foregoing, the Agent shall have no
responsibility for confirming the accuracy of any Compliance Certificate or
other document or instrument received by it under the Credit Documents. The
Agent may treat the payee of any Note as the holder thereof until written notice
of transfer shall have been filed with the Agent signed by such payee in form
satisfactory to the Agent. Each Bank acknowledges that it has independently and
without reliance on the Agent or any other Bank, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Credit Documents. It shall be the responsibility of each Bank to
keep itself informed as to the creditworthiness of the Borrower and any other
relevant Person, and the Agent shall have no liability to any Bank with respect
thereto.



Section 10.6 Indemnity

. The Banks shall ratably, in accordance with their respective Percentages,
indemnify and hold the Agent, and its directors, officers, employees, agents and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Credit Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was



35



--------------------------------------------------------------------------------



caused by the gross negligence or willful misconduct of the party seeking to be
indemnified. The obligations of the Banks under this Section 10.6 shall survive
termination of this Agreement.

Section 10.7 Resignation of Agent and Successor Agent

. The Agent may resign at any time by giving written notice thereof to the Banks
and the Borrower. Upon any such resignation of the Agent, the Required Banks
shall have the right to appoint a successor Agent with the consent of the
Borrower. If no successor Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Agent's giving of notice of resignation, then the retiring Agent
may, on behalf of the Banks, appoint a successor Agent, which shall be any Bank
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000. Upon the acceptance of its appointment as the Agent
hereunder, such successor Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring or removed Agent under the Credit
Documents, and the retiring Agent shall be discharged from its duties and
obligations thereunder. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 10 and all protective provisions of the
other Credit Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent.



SECTION 11. MISCELLANEOUS.

Section 11.1 Withholding Taxes

. (a) Payments Free of Withholding. Subject to Section 11.1(b) hereof, each
payment by the Borrower under this Agreement or the other Credit Documents shall
be made without withholding for or on account of any present or future taxes
(other than overall net income taxes on the recipient). If any such withholding
is so required, the Borrower shall make the withholding, pay the amount withheld
to the appropriate governmental authority before penalties attach thereto or
interest accrues thereon and forthwith pay such additional amount as may be
necessary to ensure that the net amount actually received by each Bank and the
Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Bank or the Agent (as the case may be)
would have received had such withholding not been made. If the Agent or any Bank
pays any amount in respect of any such taxes, penalties or interest the Borrower
shall reimburse the Agent or that Bank for that payment on demand. If the
Borrower pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the Bank or
Agent on whose account such withholding was made (with a copy to the Agent if
not the recipient of the original) on or before the thirtieth day after payment.
If any Bank or the Agent determines it has received or been granted a credit
against or relief or remission for, or repayment of, any taxes paid or payable
by it because of any taxes, penalties or interest paid by the Borrower and
evidenced by such a tax receipt, such Bank or Agent shall, to the extent it can
do so without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to the Borrower such amount as such Bank or Agent
determines is attributable to such deduction or withholding and which will leave
such Bank or Agent (after such payment) in no better or worse position than it
would have been in if the Borrower had not been required to make such deduction
or withholding. Nothing in this Agreement shall interfere with the right of each
Bank and the Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Bank or the Agent to disclose any information relating to its tax
affairs or any computations in connection with such taxes.



36



--------------------------------------------------------------------------------



(b) U.S. Withholding Tax Exemptions. Each Bank that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Agent on or before the earlier of the date the initial
Borrowing is made hereunder and thirty (30) days after the date hereof, two duly
completed and signed copies of either Form W8BEN (relating to such Bank and
entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Bank, including fees, pursuant to the Credit
Documents and the Loans) or Form W8ECI (relating to all amounts to be received
by such Bank, including fees, pursuant to the Credit Documents and the Loans of
the United States Internal Revenue Service. Thereafter and from time to time,
each Bank shall submit to the Borrower and the Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) as may be (i) requested by the Borrower in a written notice,
directly or through the Agent, to such Bank and (ii) required under then current
United States law or regulations to avoid or reduce United States withholding
taxes on payments in respect of all amounts to be received by such Bank,
including fees, pursuant to the Credit Documents or the Loans.

(c) Inability of Bank to Submit Forms. If any Bank determines, as a result of
any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or Agent any form or certificate that such Bank is obligated to submit
pursuant to subsection (b) of this Section 11.1. or that such Bank is required
to withdraw or cancel any such form or certificate previously submitted or any
such form or certificate otherwise becomes ineffective or inaccurate, such Bank
shall promptly notify the Borrower and Agent of such fact and the Bank shall to
that extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.

Section 11.2 No Waiver of Rights

. No delay or failure on the part of the Agent or any Bank or on the part of the
holder or holders of any Note in the exercise of any power or right under any
Credit Document shall operate as a waiver thereof, nor as an acquiescence in any
default, nor shall any single or partial exercise thereof preclude any other or
further exercise of any other power or right, and the rights and remedies
hereunder of the Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.



Section 11.3 Non-Business Day

. If any payment of principal or interest on any Loan or of any other Obligation
shall fall due on a day which is not a Business Day, interest or fees (as
applicable) at the rate, if any, such Loan or other Obligation bears for the
period prior to maturity shall continue to accrue on such Obligation from the
stated due date thereof to and including the next succeeding Business Day, on
which the same shall be payable.



Section 11.4 Documentary Taxes

. The Borrower agrees that it will pay any documentary, stamp or similar taxes
payable in respect to any Credit Document, including interest and penalties, in
the event any such taxes are assessed, irrespective of when such assessment is
made and whether or not any credit is then in use or available hereunder.



Section 11.5 Survival of Representations

. All representations and warranties made herein or in certificates given
pursuant hereto shall survive the execution and delivery of this



37



--------------------------------------------------------------------------------



Agreement and the other Credit Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

Section 11.6 Survival of Indemnities

. All indemnities and all other provisions relative to reimbursement to the
Banks of amounts sufficient to protect the yield of the Banks with respect to
the Loans, including, but not limited to, Section 2.11, Section 9.3 and Section
11.15 hereof, shall survive the termination of this Agreement and the other
Credit Documents and the payment of the Loans and all other Obligations.



Section 11.7 Set-Off

. (a) In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence of any
Event of Default, each Bank and each subsequent holder of any Note is hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, and in whatever currency
denominated) and any other Indebtedness at any time held or owing by that Bank
or that subsequent holder to or for the credit or the account of the Borrower,
whether or not matured, against and on account of the obligations and
liabilities of the Borrower to that Bank or that subsequent holder under the
Credit Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Credit Documents, irrespective
of whether or not (a) that Bank or that subsequent holder shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or Notes
and other amounts due hereunder shall have become due and payable pursuant to
Section 8 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.



(b) Each Bank agrees with each other Bank a party hereto that if such Bank shall
receive and retain any payment, whether by set-off or application of deposit
balances or otherwise, on any of the Loans in excess of its ratable share of
payments on all such obligations then outstanding to the Banks, then such Bank
shall purchase for cash at face value, but without recourse, ratably from each
of the other Banks such amount of the Loans, or participations therein, held by
each such other Banks (or interest therein) as shall be necessary to cause such
Bank to share such excess payment ratably with all the other Banks; provided,
however, that if any such purchase is made by any Bank, and if such excess
payment or part thereof is thereafter recovered from such purchasing Bank, the
related purchases from the other Banks shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest.

Section 11.8 Notices

. Except as otherwise specified herein, all notices under the Credit Documents
shall be in writing (including facsimile or other electronic communication) and
shall be given to a party hereunder at its address or facsimile number set forth
below or such other address or facsimile number as such party may hereafter
specify by notice to the Agent and the Borrower, given by courier, by United
States certified or registered mail, or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Credit Documents to the Banks shall be addressed to their respective
addresses, facsimile or telephone numbers set forth on the signature pages
hereof or in the



38



--------------------------------------------------------------------------------



assignment agreement which any assignee bank executes pursuant to Section 11.12
hereof, and to the Borrower and to the Agent to:



If to the Borrower:

 

Peoples Energy Corporation
130 East Randolph Drive
Chicago, Illinois 60601
Attention: Vice President, Finance
Facsimile: 312.373.4123
Telephone: 312.240.3818

 

If to the Agent:

 

Notice shall be sent to the
applicable address set forth
on Part B of Schedule 4 hereto.

 

With a copy to:

 

ABN AMRO Bank N.V.
4400 Post Oak Parkway, Suite 1500
Houston, Texas 77027
Attention: Mark Lasek/Ece Bennett/Stephanie Casas
Facsimile: 832 681 7141
Telephone: 312 904 2074 (Mr. Lasek)
                 832 681 7180 (Ms. Bennett)
                 832 681 7126 (Ms. Casas)

 



Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or on the signature pages hereof and a
confirmation of receipt of such facsimile has been received by the sender, (ii)
if given by courier, when delivered, (iii) if given by mail, three business days
after such communication is deposited in the mail, registered with return
receipt requested, addressed as aforesaid or (iv) if given by any other means,
when delivered at the addresses specified in this Section 11.8; provided that
any notice given pursuant to Section 2 hereof shall be effective only upon
receipt.

Section 11.9 Counterparts

. This Agreement may be executed in any number of counterpart signature pages,
and by the different parties on different counterparts, each of which when
executed shall be deemed an original but all such counterparts taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart via facsimile or other electronic means shall for all purposes be
deemed as effective as delivery of an original counterpart.



39



--------------------------------------------------------------------------------



Section 11.10 Successors and Assigns

. This Agreement shall be binding upon the Borrower and its successors and
assigns, and shall inure to the benefit of each of the Banks and the benefit of
their respective successors, and assigns, including any subsequent holder of any
Note. The Borrower may not assign any of its rights or obligations under any
Credit Document without the written consent of all of the Banks.



Section 11.11 [Intentionally Omitted]

.



Section 11.12 Assignments, Participations, Etc.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Bank and no Bank may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the affiliates of each
of the Agent and the Banks) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that

except in the case of an assignment of the entire remaining amount of the
assigning Bank's Revolving Credit Commitment and the Loans at the time owing to
it or in the case of an assignment to a Bank or an Affiliate of a Bank or an
Approved Fund with respect to a Bank, the aggregate amount of the Revolving
Credit Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Revolving Credit Commitment is not then in effect, the
principal outstanding balance of the Loan of the assigning Bank subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 (and the remaining aggregate amount of the Revolving Credit
Commitment of such assigning Bank shall not be less than $5,000,000 after giving
effect to such assignment), unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Bank's rights and obligations under this Agreement with
respect to the Loan or the Revolving Credit Commitment assigned;

40



--------------------------------------------------------------------------------



any assignment of a Revolving Credit Commitment must be approved by the Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrower, unless the Person that is the proposed assignee is itself an Eligible
Assignee, which approval shall not be unreasonably withheld; and

the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee
of $3,500, and the Eligible Assignee, if it shall not be a Bank, shall deliver
to the Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank's rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 11.1 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Revolving Credit
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive, and the Borrower, the Agent and the Banks may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Bank at any reasonable time upon reasonable prior notice.

(d) Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person or a Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Bank's rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Bank's obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank's rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any

41



--------------------------------------------------------------------------------



amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Bank will not, without
the consent of the Participant, agree to any amendment, modification or waiver
of the type described in Section 11.13(i) that directly affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.11, Section 9.3
and Section 11.7 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. Each Bank
granting a participation under this Section 11.11(d) shall keep a register,
meeting the requirements of Treasury Regulation Section 5f.103-1(c), of each
participant, specifying such participant's entitlement to payments of principal
and interest with respect to such participation.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.11, Section 9.3 or Section 11.7 than
the applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.

(f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

(g) Certain Funding Arrangements. Notwithstanding anything to the contrary
contained herein, any Bank (a "Granting Bank") may grant to a special purpose
funding vehicle (a "SPC"), identified as such in writing from time to time by
the Granting Bank to the Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Bank would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan, (ii)
if an SPC elects not to exercise such option or otherwise fails to provide all
or any part of such Loan, the Granting Bank shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Bank to the same extent,
and as if, such Loan were made by such Granting Bank. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof arising out
of any claim relating to the Credit Documents. In addition, notwithstanding
anything to the contrary contained in this Section 11.12(b), any SPC may (i)
with notice to, but without the prior written consent of, the Borrower and the
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loan to the Granting Bank or to any financial institutions
(consented to by the Borrower and Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a

42



--------------------------------------------------------------------------------



confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This section may not be amended
without the written consent of the SPC.

Section 11.13 Amendments

. Any provision of the Credit Documents may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by (a) the Borrower,
(b) the Required Banks, and (c) if the rights or duties of the Agent are
affected thereby, the Agent; provided that:



no amendment or waiver pursuant to this Section. 11.13 shall (A) increase,
decrease or extend any Revolving Credit Commitment of any Bank without the
consent of such Bank or (B) reduce the amount of or postpone any fixed date for
payment of any principal of or interest on any Loan or of any fee payable
hereunder without the consent of each Bank; and

no amendment or waiver pursuant to this Section 11.13 shall, unless signed by
each Bank, change this Section 11.13, or the definition of Required Banks, or
affect the number of Banks required to take any action under the Credit
Documents.

Anything in this Agreement to the contrary notwithstanding, if any time when the
conditions precedent set forth in Section 6.2 hereof to any Loan hereunder are
satisfied, any Bank shall fail to fulfill its obligations to make such Loan (any
such Bank, a "Defaulting Bank") then, for so long as such failure shall
continue, the Defaulting Bank shall (unless the Borrower and the Required Banks
determined as if the Defaulting Bank were not a Bank hereunder, shall otherwise
consent in writing) be deemed for all purposes related to amendments,
modifications, waivers or consents under this Agreement (other than amendments
or waivers referred to in clause (i) and (ii) above) to have no Loans or
Revolving Credit Commitments, shall not be treated as a Bank hereunder when
performing the computation of the Required Banks.

Section 11.14 Headings

. Section headings used in this Agreement are for reference only and shall not
affect the construction of this Agreement.



Section 11.15 Legal Fees, Other Costs and Indemnification

. The Borrower agrees to pay all reasonable costs and expenses of the Agent in
connection with the preparation and negotiation of the Credit Documents,
including without limitation, the reasonable fees and disbursements of Katten
Muchin Zavis Rosenman, counsel to the Agent, in connection with the preparation
and execution of the Credit Documents, and any amendment, waiver or consent
related hereto, whether or not the transactions contemplated herein are
consummated. The Borrower further agrees to indemnify each Bank, the Agent, and
their respective directors, agents, officers and employees, against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable expenses of litigation or preparation
therefor, whether or not the indemnified Person is a party thereto) which any of
them may incur or reasonably pay arising out of or relating to any Credit
Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan, other
than those which arise from the gross negligence or willful misconduct of the
party claiming indemnification. The Borrower, upon demand by the Agent or a Bank
at any time, shall reimburse the Agent or Bank for any reasonable legal or other
expenses (including



43



--------------------------------------------------------------------------------



reasonable allocable fees and expenses of in-house counsel) incurred in
connection with investigating or defending against any of the foregoing except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified.

Section 11.16 [Reserved]

.



Section 11.17 Entire Agreement

. The Credit Documents constitute the entire understanding of the parties
thereto with respect to the subject matter thereof and any prior or
contemporaneous agreements, whether written or oral, with respect thereto are
superseded thereby.



Section 11.18 Construction

. The parties hereto acknowledge and agree that neither this Agreement nor the
other Credit Documents shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation of this
Agreement and the other Credit Documents.



Section 11.19 Governing Law

. This Agreement and the other Credit Documents, and the rights and duties of
the parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.



Section 11.20

 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THE BORROWER HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS AND OF ANY ILLINOIS STATE COURT SITTING IN THE
CITY OF CHICAGO FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.



Section 11.21 Confidentiality

. The Agent and the Banks shall hold all non-public information provided to them
by Borrower pursuant to or in connection with this Agreement in accordance with
their customary procedures for handling confidential information of this nature,
but may make disclosure to any of their examiners, regulators, Affiliates,
outside auditors, counsel and other professional advisors in connection with
this Agreement or any other Credit Document or as reasonably required by any
potential bona fide transferee, participant or assignee, or in connection with
the exercise of remedies under a Credit Document, or to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty's
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 11.21), or to any



44



--------------------------------------------------------------------------------



nationally recognized rating agency that requires access to information about a
Bank's investment portfolio in connection with ratings issued with respect to
such Bank, or as requested by any governmental agency or representative thereof
or pursuant to legal process; provided, however, that unless specifically
prohibited by applicable law or court order, the Agent and each Bank shall use
reasonable efforts to promptly notify Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of the Agent or such
Bank by such governmental agency) for disclosure of any such non-public
information and, where practicable, prior to disclosure of such information.
Prior to any such disclosure pursuant to this Section 11.21, the Agent and each
Bank shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree, for the benefit of
Borrower, in writing to be bound by this Section 11.21; and to require such
Person to require any other Person to whom such Person discloses such non-public
information to be similarly bound by this Section 11.21. Neither the Agent nor
any Bank's shall be required to hold confidential any information that becomes
public by any means other than as a result of a breach by it of its obligations
under this Section 11.21.

 

 

45



--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered in Chicago, Illinois by their duly authorized officers as
of the day and year first above written.

 

PEOPLES ENERGY CORPORATION

 

 

 

By: /s/ Douglas M. Ruschau
Its: VP & Treasurer

 

 

46



--------------------------------------------------------------------------------



 

Revolving Credit Commitment:
$29,000,000.00

ABN AMRO BANK N.V

 

 

 

By: /s/ Frank van Deur
Name: Frank van Deur

 

Title: Vice President

Address:
ABN Amro Bank -- Credit
Administration
208 South LaSalle, Suite 1500
Chicago, IL 60604
Attn.: Kenneth Keck

Facsimile: (312) 992-5111
Telephone: (312) 992-5134

with a copy to:

ABN Amro Bank -- Agency Services
208 South LaSalle, Suite 1500
Chicago, IL 60604
Attn: Sylvia Miranda

Facsimile: (312) 601-3611
Telephone: (312) 992-5189

Lending Offices:

Base Rate Loans:

ABN Amro Bank -- Agency Services
208 South LaSalle, Suite 1500
Chicago, IL 60604
Attn: Sylvia Miranda

LIBOR Loans:

ABN Amro Bank -- Agency Services
208 South LaSalle, Suite 1500
Chicago, IL 60604
Attn: Sylvia Miranda







By: /s/ Frank Russo
Name: Frank Russo
Title: Vice President

Signature Page to Credit Agreement

47



--------------------------------------------------------------------------------



Revolving Credit Commitment
$22,500,000

Bank One, NA

 

 

 

By: /s/ Jane Bek Keil

 

Name:Jane Bek Keil

 

Title: Director

Address:

 

 

 

 

 

1 Bank One Plaza, Suite IL1-0010

 

 

Chicago, IL 60670

 

 

Attn.: Teresito Siao

 

 

 

 

Facsimile: (312) 385-7097

 

Telephone: (312) 385-7051

 



Lending Offices:

Base Rate Loans:

1 Bank One Plaza
Suite IL1-0010
Chicago, IL 60670
Attn: Teresito Siao

 



LIBOR Loans:

1 Bank One Plaza
Suite IL1-0010
Chicago, IL 60670
Attn: Teresito Siao

 

 

Signature Page to Credit Agreement

48



--------------------------------------------------------------------------------



Revolving Credit Commitment:
$22,500,000

CREDIT SUISSE FIRST BOSTON

 

 

 

By: /s/ Sarah Wu
Name: Sarah Wu

 

Title: Vice President


Address:

Credit Suisse First Boston
One Madison Avenue, 2nd floor
New York, NY 10010
Attn.: Client Services


Facsimile: (212) 325-8304
Telephone: (212) 325-9934

with a copy to:

Credit Suisse First Boston
11 Madison Ave, 5th floor
New York, NY 10010
Attn: Sarah Wu


Facsimile: (212) 325-8321
Telephone: (212) 325-5813

Lending Offices:

Base Rate Loans:

Credit Suisse First Boston
One Madison Ave, 2nd floor
New York, NY 10010
Attn: Client Services


LIBOR Loans:

Credit Suisse First Boston
One Madison Ave, 2nd floor
New York, NY 10010
Attn: Client Services

 


By: /s/ Bill O'Daly
Name: Bill O'Daly
Title: Director

 

 

Signature Page to Credit Agreement

49



--------------------------------------------------------------------------------



 

 

Revolving Credit Commitment:
$22,500,000.00

THE NORTHERN TRUST COMPANY

 

By: /s/ Eric Dybing
Name: Eric Dybing

 

Title: Second Vice President

 

 

Address:

50 South LaSalle Street
Chicago, IL 60675
Attn.: Eric Dybing


Facsimile: (312) 444-4906
Telephone: (312) 557-4063



Lending Offices:

Base Rate Loans:

50 South LaSalle Street
Chicago, IL 60675


Attn: Carmen Isbelle

LIBOR Loans:

50 South LaSalle Street
Chicago, IL 60675

Attn: Carmen Isbelle

 

 

Signature Page to Credit Agreement

 

 

 

 

50



--------------------------------------------------------------------------------



 

Revolving Credit Commitment:
$22,500,000.00

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By: /s/ R. Michael Newton
Name: R. Michael Newton

 

Title: Vice President

Address:

777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attn.: Brett Justman


Facsimile: (414) 765-4632
Telephone: (414) 765-5027

with a copy to:

Chicago Large Corporate
MK-IL-RY4D
209 South LaSalle Street 4th Floor
Chicago, IL 60604
Attn: R. Michael Newton

Facsimile: (312) 325-8750
Telephone: (312) 325-8886

Lending Offices:

Base Rate Loans:

Mail Code MK-WI-TGCB
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attn: Brett Justman


LIBOR Loans:

Mail Code MK-WI-TGCB
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attn: Brett Justman


 

Signature Page to Credit Agreement

51



--------------------------------------------------------------------------------



 

 

Revolving Credit Commitment:
$21,000,000.00

Sumitomo Mitsui Banking Corporation

 

 

 

By: /s/ William Ginn
Name: William Ginn

 

Title: General Manager


Address:

277 Park Ave.
New York, NY 10172
Attn.: Kyle Blake

Facsimile: (212) 224-4189
Telephone: (212) 224-4880

with a copy to:

277 Park Ave.
New York, NY 10172
Attn: Connie Tsoi

Facsimile: (212) 224-4391
Telephone: (212) 224-4332

Lending Offices:

Base Rate Loans:

_________________
_________________
_________________
Attn:_____________

LIBOR Loans:

_________________
_________________
_________________
Attn:_____________

 

Signature Page to Credit Agreement

 

 

52



--------------------------------------------------------------------------------



 

Revolving Credit Commitment:
$18,000,000

Bank of America, NA

 

 

 

By: Bank of America, NA
Name: Daryl Patterson

 

Title: Managing Director -- Team Leader




Address: Bank of America Corporate Center
NC1-007-13-13
100 North Tryon Street -- 13th Floor
Charlotte, NC 28255-0001
Attn.: Daryl Patterson

Facsimile: (704) 386-1319
Telephone: (704) 388-4945

with a copy to:

One Independence Center
NC1-001-15-13
101 North Tryon Street
Charlotte, NC 28255-0001
Attn: Monitoring and Compliance --
Kathryn Traviss

Facsimile: (704) 409-0637
Telephone: (704) 386-2325

Lending Offices:

Base Rate Loans:

Bank of America
901 Main Street
Dallas, Texas 75202
Attn: Jacqueline Archuleta

Facsimile: (214) 290-8372
Telephone: (214) 209-2135

LIBOR Loans:
Bank of America
901 Main Street
Dallas, Texas 75202
Attn: Jacqueline Archuleta

Facsimile: (214) 290-8372
Telephone: (214) 209-2135


Signature: /s/ Daryl Patterson

 

Signature Page to Credit Agreement

53



--------------------------------------------------------------------------------



 

Revolving Credit Commitment:
$17,000,000.00

KBC BANK N.V.

 

 

 

By: /s/ Jean-Pierre Diels
Name: Jean-Pierre Diels

 

Title: First Vice President





Address: 125 W. 55th Street
New York, NY 10019
Attn: Loan Administration

Facsimile: (212) 956-5580
Telephone: (212) 541-0600

with a copy to:

KBC Atlanta
Marquis One Tower, Peachtree Center
245 Peachtree Center Ave., Suite 2550
Atlanta, GA 30303
Attn: MS Jacqueline Brunetto

Facsimile: (404) 584-5465
Telephone: (404) 584-5466

Lending Offices: New York office as above

 

 


By: /s/ Eric Raskin
Name: Eric Raskin
Title: Vice President

Signature Page to Credit Agreement

54

 



--------------------------------------------------------------------------------



 

 

Revolving Credit Commitment:
$15,000,000.00

THE BANK OF TOKYO-MITSUBISHI, LTD.
CHICAGO BRANCH

 

 

 

By: /s/ Shinichiro Munechika
Name: Shinichiro Munechika

 

Title: Deputy General Manager


Address:

227 West Monroe Street, Suite 2300
Chicago, IL 60606
Attn.: John DiLegge

Facsimile: (312) 696-4535
Telephone: (312) 696-4680

with a copy to:

_____________________
_____________________
_____________________
Attn:_________________


Facsimile: (___) ___-____
Telephone: (___) ___-____


Lending Offices:

Base Rate Loans:

Harborside Financial Center
500 Plaza III
Jersey City, NJ 07311
Attn: Jimmy Yu
Fax: (201) 521-2335

LIBOR Loans:

Harborside Financial Center
500 Plaza III
Jersey City, NJ 07311
Attn: Jimmy Yu
Fax: (201) 521-2335

 

 

Signature Page to Credit Agreement

 

55



--------------------------------------------------------------------------------



 


Revolving Credit Commitment:
$15,000,000


Fifth Third Bank (Chicago), a Michigan Banking
Corporation

 

 

 

By: /s/ Kim Puszczewicz
Name: Kim Puszczewicz

 

Title: Assistant Vice President


Address:

1701 W. Golf Road
Rolling Meadows, Illinois 60008
Attn.: Kim Puszczewicz

Facsimile: (847) 354-7330
Telephone: (847) 871-6008

with a copy to:

Fifth Third Bank
101 West Stephenson
Freeport, Illinois 61032
Attn: Angela Niehaus


Facsimile: (815) 233-3652
Telephone: (815) 235-7141

Lending Offices:

Base Rate Loans:

Fifth Third Bank
5050 Kingsley Drive
Mail Drop 1MOC2B
Cincinnati, Ohio 45263
Attn: Brenda Ferguson
Fax: 513-358-0221
Telephone: 513-358-1060
Email: Brenda.Ferguson@53.com

LIBOR Loans:

Same as above
____________________
Attn:________________

 

 

Signature Page to Credit Agreement

 

56



--------------------------------------------------------------------------------



 

Revolving Credit Commitment:
$10,000,000

HUA NAN COMMERCIAL BANK, LTD.
NEW YORK AGENCY

 

 

 

By: /s/ Chiang-Man Wang
Name: Chiang-Man Wang

 

Title: Deputy General Manager


Address:

330 Madison Ave., 38th Floor
New York, NY 10017
Attn.: Frank Tang

Facsimile: (212) 286-1212
Telephone: (212) 286-1999

with a copy to:

330 Madison Ave., 38th Floor
New York, NY 10017
_______________________
Attn: Henry Hsieh

Facsimile: (212) 286-1212
Telephone: (212) 286-1999

Lending Offices:

Base Rate Loans:

330 Madison Ave., 38th Floor
New York, NY 10017
Attn: Henry Hsieh

LIBOR Loans:

330 Madison Ave., 38th Floor
New York, NY 10017
Attn: Henry Hsieh

 

 

Signature Page to Credit Agreement

 

57



--------------------------------------------------------------------------------



 

Revolving Credit Commitment:
$10,000,000

National City Bank

 

 

 

By: /s/ Jon R. Hinard
Name: Jon R. Hinard

 

Title: Senior Vice President


Address:

1 N. Franklin
Chicago, IL 60606
Attn.: Jon r. Hinard

Facsimile: (312) 240-0301
Telephone: (312) 384-4624


LIBOR Loans:

National City Bank
Cleveland, Ohio
216 488-7087
Attn: David Gregory

 

 

Signature Page to Credit Agreement

 

58



--------------------------------------------------------------------------------



EXHIBIT A

NOTE

March 8, 2004

FOR VALUE RECEIVED,

the undersigned, Peoples Energy Corporation., an Illinois corporation (the
"Borrower"), promises to pay to the order of [___________________](the "Bank")
on the Termination Date of the hereinafter defined Credit Agreement, at the
principal office of ABN AMRO Bank N.V., in Chicago, Illinois, in U.S. Dollars in
accordance with Section 4.1 of the Credit Agreement, the aggregate unpaid
principal of all Loans made by the Bank to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.



The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a LIBOR Loan and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be prima facie evidence of the same, provided, however, that the failure
of the Bank to record any of the foregoing or any error in any such record shall
not limit or otherwise affect the obligation of the Borrower to repay all Loans
made to it pursuant to the Credit Agreement together with accrued interest
thereon.

This Note is one of the Notes referred to in the Credit Agreement dated as of
March 8, 2004, among the Borrower, ABN AMRO Bank N.V., as Agent, and the Banks
party thereto (the "Credit Agreement"), and this Note and the holder hereof are
entitled to all the benefits provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.

Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

PEOPLES ENERGY CORPORATION

 

 

 

By:                              

 

Its:                              

 

A-1



--------------------------------------------------------------------------------



EXHIBIT B

COMPLIANCE CERTIFICATE

This Compliance Certificate is furnished to ABN AMRO Bank N.V., as Agent
pursuant to the Credit Agreement (the "Credit Agreement") dated as of March 8,
2004, by and among Peoples Energy Corporation, the Banks from time to time party
thereto and ABN AMRO Bank N.V. as Agent. Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

I am the duly elected or appointed ___________________of Peoples Energy
Corporation;

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Peoples Energy Corporation and its Subsidiaries during the
accounting period covered by the attached financial statements;

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below. Without limitation to the foregoing,
except as noted below the Borrower is in compliance with 7.9, 7.11, 7.12, 7.14
through 7.17, and Section 7.22 of the Credit Agreement; and

Schedule 1 attached hereto sets forth (i) financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct, and are made in
accordance with the terms of the Credit Agreement, and (ii) the list of
Subsidiaries, Material Subsidiaries and Significant Subsidiaries in existence as
of the date hereof.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 ____________________________________________________________________________

 ____________________________________________________________________________

 ____________________________________________________________________________

 ____________________________________________________________________________

 

The foregoing certifications, together with the list set forth in Schedule 1
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this ___________day of __________, 20 __.

 

 

______________________________

B-1



--------------------------------------------------------------------------------



 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance Calculations for Credit Agreement

CALCULATION AS OF ________ __,200_

A. Capital Ratio (Sec. 7.17)





1. consolidated Indebtedness

$



2. Consolidated Net Worth

$



3. Sum of Line A1 plus Line A2

$



4. Capital Ratio

:1.00

(ratio of (A) Line A1 to (B) Line A3 not to exceed 0.65 to 1.00)

 

List of Subsidiaries, Material Subsidiaries and Significant Subsidiaries

 



--------------------------------------------------------------------------------



EXHIBIT C

[LETTERHEAD OF BORROWER'S COUNSEL]

March 8, 2004

ABN AMRO Bank N.V., as Agent
135 South LaSalle Street
Chicago, Illinois 60603

Re: Peoples Energy Corporation

Ladies and Gentlemen:

We have acted as legal counsel to Peoples Energy Corporation, an Illinois
corporation (the "Borrower"), in connection with the transactions contemplated
by the unsecured revolving credit facility established by that certain Credit
Agreement dated as of the date hereof (the "Credit Agreement") among the
Borrower, the financial institutions from time to time party thereto (each a
"Bank" and collectively the "Banks") and ABN AMRO Bank N.V. in its capacity as
agent for the Banks. This opinion is furnished to you pursuant to Section 6.1(a)
of the Credit Agreement. Unless otherwise defined herein, terms used herein have
the meanings provided for in the Credit Agreement.

Documents Reviewed

In connection with this opinion letter, we have examined the following
documents:

the Credit Agreement dated the date hereof; and

the form of Note dated the date hereof.

The documents referred to in clauses (a) and (b) above are referred to
collectively as the "Subject Documents".

In addition, we have examined the following:

originals, or copies identified to our satisfaction as being true copies, of
such records, documents and other instruments as we have deemed necessary for
the purposes of this opinion letter;

certificates from the secretary or other appropriate representative of the
Borrower certifying in each instance as to true and



--------------------------------------------------------------------------------



March ___, 2004
Page 2 of 7

correct copies of the articles of incorporation, bylaws and board of directors
resolutions, of the Borrower (the "Organizational Documents") and as to the
incumbency and specimen signatures of officers or other persons authorized to
execute the Subject Documents on behalf of the Borrower;

with respect to the Borrower, a certificate issued by the Secretary of State of
the State of Illinois attesting to the continued existence and good standing of
the Borrower in such state (the "Good Standing Certificate"); and

a Certificate of the Borrower, a copy of which is attached as Annex A hereto
(the "Borrower's Certificate"), together with the agreements and instruments
referred to therein (collectively, the "Reviewed Agreements").

Assumptions Underlying Our Opinions

For all purposes of the opinions expressed herein, we have assumed, without
independent investigation, that:

 a. Factual Matters. With regard to factual matters, to the extent that we have
    reviewed and relied upon (a) certificates of the Borrower, (b) 
    representations of the Borrower set forth in the Subject Documents and (c)
    certificates and assurances from public officials, all of such certificates,
    representations and assurances are accurate;

    Contrary Knowledge of Addressee. No addressee of this opinion letter has any
    actual knowledge that any of our factual assumptions or opinions is
    inaccurate;

    Signatures. The signatures of individuals (other than individuals signing on
    behalf of the Borrower) signing the Subject Documents are genuine and
    authorized;

    Authentic and Conforming Documents. All documents submitted to us as
    originals are authentic, complete and accurate and all documents submitted
    to us as copies conform to authentic original documents;

    Capacity of Certain Parties. All parties to the Subject Documents (other
    than the Borrower) have the capacity and full power and authority to
    execute, deliver and perform the Subject Documents and the documents
    required or permitted to be delivered and performed thereunder;

    Subject Documents Binding on Certain Parties. Except with respect to the
    Borrower, all of the Subject Documents and the documents required or
    permitted to be delivered thereunder have been duly authorized by all
    necessary corporate or other action on the part of the parties thereto, have
    been duly executed and delivered by such

    2

    

    --------------------------------------------------------------------------------

    

    March ___, 2004
    Page 3 of 7

    parties and are legal, valid and binding obligations enforceable against
    such parties in accordance with their terms;

 b. Consents for Certain Parties. All necessary consents, authorizations,
    approvals, permits or certificates (governmental and otherwise) which are
    required as a condition to the execution and delivery of the Subject
    Documents by the parties thereto (other than the Borrower) and to the
    consummation by such parties of the transactions contemplated thereby have
    been obtained; and

    Accurate Description of Parties' Understanding. The Subject Documents
    accurately describe and contain the mutual understanding of the parties, and
    there are no oral or written statements or agreements that modify, amend or
    vary, or purport to modify, amend or vary, any of the terms thereof.

Our Opinions

Based on and subject to the foregoing and the other limitations, assumptions,
qualifications and exclusions set forth in this opinion letter, we are of the
opinion that:

Organizational Status. Based solely upon the Good Standing Certificate, the
Borrower is validly existing and in good standing under the laws of the State of
Illinois as of the date set forth in the applicable Good Standing Certificate.

Power and Authority. The Borrower has the organizational power and authority to
execute, deliver and perform the terms and provisions of each Subject Document
and has taken all necessary organizational action to authorize the execution,
delivery and performance thereof.

Execution, Validity and Enforceability. The Borrower has duly executed and
delivered each Subject Document and each such Subject Document constitutes its
valid, binding and enforceable obligation.

Noncontravention. Neither the execution, delivery and performance by the
Borrower of any Subject Document, nor the compliance by the Borrower with the
terms and provisions thereof: (i) violates any present law, statute or
regulation of the State of Illinois or the United States that, in each case, is
applicable to the Borrower (including, without limitation, the United States
Public Utility Holding Company Act of 1935); (ii) violates any provision of the
Organizational Documents of the Borrower; or (iii) results in any breach of any
of the terms of, or constitutes a default under, any Reviewed Agreement or
results in the creation or imposition of any lien, security interest or other
encumbrance (except as contemplated by the Subject Documents) upon any assets of
the Borrower pursuant to the terms of any Reviewed Agreement.

Governmental Approvals. No consent, approval or authorization of, or filing
with, any governmental authority of the State of Illinois or the United States
that, in each case, is applicable to the Borrower is required for (i) the due
execution, delivery and

3



--------------------------------------------------------------------------------



March ___, 2004
Page 4 of 7

performance by the Borrower of any Subject Document or (ii) the validity,
binding effect or enforceability of any Subject Document, except (A) in each
case as have previously been made or obtained and (B) consents, approvals,
authorizations or filings as may be required to be obtained or made by the Banks
as a result of its involvement in the transactions contemplated by the Subject
Documents.

The Borrower is not a public utility within the meaning of Section 3-105 of the
Illinois Public Utilities Act (the "Act"), 220 ILCS 5/1-101 et seq., 220 ILCS
5/3-105.

Exclusions

We call your attention to the following matters as to which we express no
opinion:

 a. Indemnification. Any agreement of the Borrower in a Subject Document
    relating to indemnification, contribution or exculpation from costs,
    expenses or other liabilities that is contrary to public policy or
    applicable law;

    Fraudulent Transfer. The effect, if applicable, of fraudulent conveyance,
    fraudulent transfer, and preferential transfer laws, and principles of
    equitable subordination;

    Jurisdiction, Venue, etc. Any agreement by the Borrower in a Subject
    Document to waive trial by jury, to effect service of process in any
    particular manner or to establish evidentiary standards, and any agreement
    of the Borrower regarding the choice of law governing a Subject Document;

    Trust Relationship. The creation of any trust relationship by the Borrower
    on behalf of the Banks;

    Certain Laws. State securities and Blue Sky laws or regulations, federal and
    state banking laws and regulations, pension and employee benefit laws and
    regulations, federal and state environmental laws and regulations, federal
    and state tax laws and regulations, federal and state health and
    occupational safety laws and regulations, building code, zoning, subdivision
    and other laws and regulations governing the development, use and occupancy
    of real property, federal and state antitrust and unfair competition laws
    and regulations, and the effect of any of the foregoing on any of the
    opinions expressed herein;

    Local Ordinances. The ordinances, statutes, administrative decisions,
    orders, rules and regulations of any municipality, county, special district
    or other political subdivision of the State of Illinois;

    Certain Agreements of Borrower. Any agreement of the Borrower in a Subject
    Document providing for:

    

     i.  specific performance of the Borrower's obligations;
    
         4
    
         
    
         --------------------------------------------------------------------------------
    
         
    
         March ___, 2004
         Page 5 of 7
    
     ii. the right of any purchaser of a participation interest from any Lender
         to set off or apply any deposit, property or indebtedness with respect
         to any such participation interest;
    
         establishment of a contractual rate of interest payable after judgment;
    
         the granting of any power of attorney;
    
         survival of liabilities and obligations of any party under any of the
         Subject Documents arising after the effective date of termination of
         the Credit Agreement; or
    
         obligations to make an agreement in the future;

    Remedies. Any provision in any Subject Document to the effect that rights or
    remedies are not exclusive, that every right or remedy is cumulative and may
    be exercised in addition to any other right or remedy, that the election of
    some particular remedy does not preclude recourse to one or more others or
    that failure to exercise or delay in exercising rights or remedies will not
    operate as a waiver of any such right or remedy.

Qualifications and Limitations

The opinions set forth above are subject to the following qualifications and
limitations:

 a. Applicable Law. Our opinions are limited to the federal law of the United
    States and the laws of the State of Illinois, and we do not express any
    opinion concerning any other law.

    Bankruptcy. Our opinions are subject to the effect of any applicable
    bankruptcy, insolvency (including, without limitation, laws relating to
    preferences and fraudulent transfers or conveyances), reorganization,
    moratorium and other similar laws affecting creditors' rights generally.

    Equitable Principles. Our opinions are subject to the effect of general
    principles of equity (regardless of whether considered in a proceeding in
    equity or at law), including, without limitation, concepts of materiality,
    reasonableness, good faith and fair dealing. In applying such principles, a
    court, among other things, might limit the availability of specific
    equitable remedies (such as injunctive relief and the remedy of specific
    performance), might not allow a creditor to accelerate maturity of debt or
    exercise other remedies upon the occurrence of a default deemed immaterial
    or for non-credit reasons or might decline to order a debtor to perform
    covenants in a Subject Document. Further, a court may refuse to enforce a
    covenant if and to the extent that it deems such covenant to be violative of
    applicable public policy, including, for example,

    5

    

    --------------------------------------------------------------------------------

    

    March ___, 2004
    Page 6 of 7

    provisions requiring indemnification of the Banks against liability for its
    own wrongful or negligent acts.

 b. Noncontravention and Governmental Approvals. With respect to the opinions
    expressed in paragraphs III-(d)(i), III-(e) and III-(f), our opinions are
    limited (i) to our actual knowledge, if any, of the Borrower's specially
    regulated business activities and properties based solely upon the
    Borrower's Certificate in respect of such matters and without any
    independent investigation or verification on our part and (ii) to our review
    of only those laws and regulations that, in our experience, are normally
    applicable to transactions of the type contemplated by the Subject
    Documents.

    Knowledge. Whenever our opinions are stated to be "to our knowledge" or
    "known to us" (or words of similar import), it means the actual knowledge of
    the particular McGuireWoods LLP attorneys who have represented the Borrower
    in connection with the Subject Documents and who have given substantive
    attention to the preparation and negotiation thereof -- namely, John G.
    Nassos, Craig R. Culbertson, Mary Klyasheff and Simon B. Halfin. Except as
    expressly set forth herein, we have not undertaken any independent
    investigation (including, without limitation, conducting any review, search
    or investigation of any public files or records or dockets or any review of
    our files) to determine the existence or absence of any facts, and no
    inference as to our knowledge concerning such facts should be drawn from our
    reliance on the same in connection with the preparation and delivery of this
    opinion letter.

 c. Reviewed Agreements. With respect to our opinion in paragraph III-(d), we
    have assumed that the law governing each Reviewed Agreement would have the
    same effect as the law of the State of Illinois and we express no opinion as
    to any violation not readily ascertainable from the face of any Reviewed
    Agreement or arising from any cross-default provision insofar as it relates
    to a default under an agreement that is not a Reviewed Agreement or arising
    under a covenant of a financial or numerical nature or requiring
    computation.

    Material Changes to Terms. Provisions in the Subject Documents which provide
    that any obligations of the Borrower will not be affected by the action or
    failure to act on the part of the Banks or by an amendment or waiver of the
    provisions contained in the other Subject Documents might not be enforceable
    under circumstances in which such action, failure to act, amendment or
    waiver so materially changes the essential terms of the obligations that, in
    effect, a new contract has arisen between the Banks and the Borrower.

    Incorporated Documents. This opinion does not relate to (and we have not
    reviewed) any documents or instruments other than the Subject Documents and
    the Reviewed Agreements, and we express no opinion as to such other
    documents or instruments (including, without limitation, any documents or
    instruments referenced or incorporated in any of the Subject Documents) or
    as to the interplay between the Subject Documents and any such other
    documents and instruments.

    6

    

    --------------------------------------------------------------------------------

    

    March ___, 2004
    Page 7 of 7

 d. Mathematical Calculations. We have made no independent verification of any
    of the numbers, schedules, formulae or calculations in the Subject
    Documents, and we render no opinion with regard to the accuracy, validity or
    enforceability of any of them.



Reliance on Opinions

The foregoing opinions are being furnished to the Banks for the purpose referred
to in the first paragraph of this opinion letter, and this opinion letter is not
to be furnished to any other person or entity or used or relied upon for any
other purpose without our prior written consent. The opinions set forth herein
are made as of the date hereof, and we assume no obligation to supplement this
opinion letter if any applicable laws change after the date hereof or if we
become aware after the date hereof of any facts that might change the opinions
expressed herein.

 

Very truly yours

 

 

7



--------------------------------------------------------------------------------



 

Annex A

PEOPLES ENERGY CORPORATION
Borrower's Certificate

Reference is made to the opinion letter of McGuire Woods LLP (the "Opinion
Letter") delivered in connection with the Credit Agreement dated as of the date
hereof (the "Credit Agreement") among Peoples Energy Corporation (the
"Borrower"), the financial institutions from time to time party thereto (each a
"Bank" and collectively the "Banks") and ABN AMRO Bank N.V., as agent for the
Banks. Capitalized terms used in this Certificate and not otherwise defined have
the meanings assigned to such terms in the Opinion Letter.

The undersigned, Douglas M. Ruschau, Vice President and Treasurer of the
Borrower certifies, in connection with the execution, delivery and performance
by the Borrower and the Guarantors of the Subject Documents, the consummation of
the transactions contemplated by the Subject Documents and issuance by
McGuireWoods LLP of the Opinion Letter, as follows:

1. Attached as Schedule I hereto is a list of all indentures, mortgages, deeds
of trust, bonds, notes, security or pledge agreements, guarantees, loan or
credit agreements and other agreements or instruments which affect or purport to
affect the ability of the Borrower to borrow money, to guaranty the obligations
of other persons or entities, to create security interests, liens, or other
encumbrances in or on its property or to undertake and perform its obligations
under the Credit Agreement or any other Subject Documents. A true and complete
copy of each of the above agreements and instruments has been previously
furnished to McGuireWoods LLP. No default or event of default or violation of
any such agreements, instruments, decrees or orders exists both before and
immediately giving effect to the transactions contemplated by the Subject
Documents.

2. The Borrower does not engage or propose to engage in any industry or business
or activity, or own any property or asset, that causes or would cause it to be
subject to special local, state or federal regulation not applicable to business
corporations generally. Except for ownership of the voting capital stock of two
local gas distribution public utilities located in the State of Illinois -- The
Peoples Gas Light and Coke Company and North Shore Gas Company -- the Borrower
does not own, control, operate or manage, directly or indirectly, for public
use, any plant, equipment or property used for or in connection with, or own or
control any franchise, license, permit or right to engage in (a) the production,
storage, transmission, sale, delivery or furnishing of heat, cold, power,
electricity, water, or light, except when used solely for communication
purposes, (b) the disposal of sewerage or (c) the conveyance of oil or gas by
pipeline.

 

IN WITNESS WHEREOF, I have signed the Certificate in my capacity as Vice
President and Treasurer of the Borrower this ____ day of March, 2004.

 

PEOPLES ENERGY CORPORATION

 

By: ____________________

 

Name: ____________________

 

Title: ____________________



--------------------------------------------------------------------------------



SCHEDULE I
TO BORROWER'S CERTIFICATE

Reviewed Agreements



Indenture dated as of January 18, 2001 given by Peoples Energy Corporation to
Bank One Trust Company National Association, as Trustee and related Order of
Peoples Energy Corporation to said Trustee dated January 18, 2001 relating to
the issuance of 6.90% Notes due January 15, 2011 in the aggregate principal
amount of $325,000,000.

Master Agreement for Irrevocable Letter of Credit between Peoples Energy
Corporation and Bank One, NA and its subsidiaries and affiliates dated as of
November 3, 2003.

Credit Agreement dated as of March 10, 2003 among Peoples Energy Corporation,
the financial institutions party thereto, and ABN AMRO Bank N.V., as Agent
(establishing a 3-year credit facility).

Credit Agreement dated as of March 10, 2003 among Peoples Energy Corporation,
the financial institutions party thereto, and ABN AMRO Bank N.V., as Agent
(establishing a 1-year credit facility).

Credit Agreement dated as of January 14, 2004 between Peoples Energy Corporation
and Bank One, N.A.

Uncommitted Credit Agreement dated as of February 4, 2004 between Peoples Energy
Corporation and KBC Bank NV.



--------------------------------------------------------------------------------



EXHIBIT C

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. Annex 1 attached hereto is hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Assignment and Assumption
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of the Assignor's rights and obligations in its
capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the "Assigned Interest").
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1. Assignor: ______________________________

2. Assignee: ______________________________

[and is an Affiliate/Approved Fund of [identify Bank] (1)

3. Borrower: Peoples Energy Corporation

4. Agent: ABN AMRO Bank N.V., as the administrative agent under the Credit
Agreement

5. Credit Agreement: The Credit Agreement dated as of March 8, 2004, among
Peoples Energy Corporation, the Banks party thereto, and ABN AMRO Bank N.V., as
Agent.

6. Assigned Interest:

_________________________________
(1)  Select as applicable.



--------------------------------------------------------------------------------





Amount of Commitment/Loans of Assignor prior to [Effective] [Trade] Date

Amount of Commitment/Loans of Assignee prior to [Effective] [Trade] Date

Amount of Commitment/Loans Assigned

Amount of Commitment/Loans of Assignor after [Effective] [Trade] Date

Amount of Commitment/Loans of Assignee after [Effective] [Trade] Date

$

$

$

$

$

[7. Trade Date: ______________] (2)

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By: ____________________
Title: ____________________

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By: ____________________
Title: ____________________

[Consented to and] (3) Accepted:

ABN AMRO BANK N.V., as
Agent

 

By: ____________________
Title: ____________________

 

   

 

_________________________________
(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(3)  To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------



[Consented to:] (4)

PEOPLES ENERGY CORPORATION

 

By: ____________________
Title: ____________________

 

 

 

_________________________________
(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------



ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.6 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Bank, and (v) if it is a foreign lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Bank.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the

C-1



--------------------------------------------------------------------------------



Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

C-2

 



--------------------------------------------------------------------------------



SCHEDULE 1A

PRICING GRID

(three-year facility)

If the Standard & Poors' Ratings Services or Moody's Investors Service Credit
Rating for the Borrower is*

The LIBOR Margin is

The Base Rate
Margin is

The
Commitment
Fee Rate is

A/A2 or higher

0.750%

0%

0.125%

A-/A3

0.875%

0%

0.150%

BBB+/Baa1

1.000%

0%

0.175%

BBB/Baa2

1.125%

0.125%

0.200%

BBB-/Baa3

1.500%

0.50%

0.275%

Lower than BBB-/Baa3

2.250%

1.25%

0.450%

Any change in a Credit Rating of the Borrower (and if applicable, any change in
fees or interest payable hereunder based on such Credit Rating), shall be
effective as of the date such change is announced by the applicable rating
agency.

* If the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the rating level one below the higher level
will apply. If at any time the Borrower has no Moody's rating or no Standard &
Poors' rating, the "Lower than BBB-/Baa3" level will apply; provided, however,
that in such event the Borrower may propose an alternative rating agency or
mechanism in replacement thereof, subject to the written consent of the Required
Banks, such consent not to be unreasonably withheld or delayed.



--------------------------------------------------------------------------------



SCHEDULE 4

AGENT'S NOTICE AND PAYMENT INFORMATION

Part A -- Payments

Loan Repayments, Interest, Fees:

 

ABN AMRO Bank N.V.

 

New York, NY

 

ABA 026009580

 

F/O ABN AMRO Bank N.V - Chicago CPU

 

Acct# 650001178941

 

Reference: Agency Services -- 00183822 -- Peoples Energy Corporation

Part B -- Notices

Notices related to amendments, covenants, extensions of expiry, termination,
dates as well as any required financials:

 

ABN AMRO Bank, N.V.

 

208 South LaSalle Street, Suite 1500

 

Chicago, IL 60604-1003

 

Attn: Agency Services - Sylvia Miranda

 

Email: sylvia.miranda@abnamro.com

 

phone: 312-992-5189

 

fax: 312-601-3611

 

 

 

With a copy to:

 

 

 

ABN AMRO Bank, N.V.

 

208 South LaSalle Street, Suite 1500

 

Chicago, IL 60604-1003

 

Attn: Credit Administration

 

Email: kenneth.keck@abnamro.com

 

phone: 312-992-5134

 

fax : 312-992-5111

 

Notices related to Loans, Letters of Credit and Fees:

 

ABN AMRO Bank, N.V.

 

208 South LaSalle Street, Suite 1500

 

Chicago, IL 60604-1003

 

Attn: Agency Services - Sylvia Miranda

 

Email: sylvia.miranda@abnamro.com

 

phone: 312-992-5189

 

fax: 312-601-3611



--------------------------------------------------------------------------------



Address for all Required Executed Documentation and Financial Information:

 

ABN AMRO Bank, N.V.

 

208 South LaSalle Street, Suite 1500

 

Chicago, IL 60604-1003

 

Attn: Credit Administration - Kenneth Keck

 

 

 

With a copy to:

 

 

 

ABN AMRO Bank, N.V.

 

208 South LaSalle Street, Suite 1500

 

Chicago, IL 60604-1003

 

Attn: Agency Services - Sylvia Miranda

 

Email: sylvia.miranda@abnamro.com

 

phone: 312-992-5189

 

fax: 312-601-3611



--------------------------------------------------------------------------------



SCHEDULE 5.2

SUBSIDIARIES

Peoples Energy Corporation
Peoples District Energy Corporation
Peoples Energy Resources Company, LLC
Peoples MW, LLC
Peoples Energy Wholesale Marketing, LLC
Peoples Natural Gas Liquids, LLC
PERC Holdings, LLC
PERC Power, LLC
COB I, Inc.
COB II, Inc.
COB Holdings I, LLC
COB Energy Facility, LLC
Peoples Calumet, LLC
Calumet Power, LLC
Peoples Elwood, LLC
Peoples Elwood Expansion, LLC
Caliente Power, L.P.
Caliente Power GP, LLC
PERC Caliente GP, Inc.
PERC Caliente Limited, Inc.
Caliente Limited Partners, L.P.
Valencia Energy, LLC
Peoples Energy Services Corporation
Peoples Energy Ventures, LLC
Peoples Energy Business Services, LLC
Peoples Energy Home Services, LLC
Peoples Energy Neighborhood Development, LLC
Peoples Technology, LLC
Peoples Energy Production Company (1)
Peoples Energy Production Company of Canada
Peoples Energy Canadian Holdings, Inc.
Peoples Energy Production Operating Company
PEP Holding, LLC
Peoples Energy Production Partners, L.P.
Peoples Energy Production - Texas, L.P.
Peoples NGV Corp.
The Peoples Gas Light and Coke Company (1) (2)
Peoples Gas Light Exploration Company
Peoples Gas Neighborhood Development Corporation
North Shore Gas Company (1)
North Shore Exploration Company

(1) denotes a Material Subsidiary
(2) denotes a Significant Subsidiary



--------------------------------------------------------------------------------



SCHEDULE 7.9

EXISTING LIENS

 

1. First and Refunding Mortgage dated January 2, 1926 given by Chicago
By-Product Coke Company to Illinois Merchants Trust Company, as trustee
(succeeded by assignment, acquisition and merger by U.S. Bank Trust National
Association, as trustee) and assumed by The Peoples Gas Light and Coke Company
by indenture dated March 1, 1928, as heretofore and hereafter modified, amended
and supplemented from time to time.

2. Indenture dated as of April 1, 1955 given by North Shore Gas Company to
Continental Illinois National Bank and Trust Company of Chicago, as trustee
(succeeded by assignment, acquisition and merger by U.S. Bank Trust National
Association, as trustee), as heretofore and hereafter modified, amended and
supplemented from time to time.

3. Any lien arising from time to time in connection with the financing of
Trigen-Peoples District Energy Company with The Prudential Insurance Company of
America, including, without limitation, (a) Stock Pledge Agreement dated as of
August 2, 1995 between Borrower and The Prudential Insurance Company of America
with respect to the shares of stock owned by the Borrower or Peoples District
Energy Corporation, and (b) Collateral Assignment of Partnership Interest dated
as of August 2, 1995 between Peoples District Energy Corporation and Prudential
Insurance Company of America with respect to its partnership interest in
Trigen-Peoples District Energy Company.

